     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 1 of 67 PageID #:726




                          UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF ILLINOIS

                                 EASTERN DIVISION


HEAVY & GENERAL LABORERS’ LOCAL )            Case No. 1:20-cv-02176
472 & 172 PENSION AND ANNUITY            )
FUNDS, Individually and on Behalf of All )   CLASS ACTION
Others Similarly Situated,               )
                                         )   Judge Sara L. Ellis
                           Plaintiff,    )
                                         )
       vs.                               )
                                         )
FIFTH THIRD BANCORP, et al.,             )
                                         )
                           Defendants.
                                         )
                                         )   DEMAND FOR JURY TRIAL



                    CONSOLIDATED COMPLAINT FOR VIOLATIONS OF
                          THE FEDERAL SECURITIES LAWS




4833-1164-7178.v1
       Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 2 of 67 PageID #:727



                                                  TABLE OF CONTENTS

                                                                                                                                       Page


I.       INTRODUCTION ...............................................................................................................1

II.      JURISDICTION AND VENUE ..........................................................................................2

III.     PARTIES .............................................................................................................................2

IV.      FACTUAL BACKGROUND ..............................................................................................4

         A.         The Wells Fargo Fake Account Scandal Is Revealed in September 2016 ...............4

         B.         Fifth Third Receives a CFPB Investigative Demand Notice Regarding Its
                    Own Unauthorized Account Scandal on November 3, 2016 ...................................6

         C.         Defendants Fail to Disclose the CFPB Investigation or Known Problems
                    with Unauthorized Accounts and Credit Card Applications....................................6

         D.         Investors Are Assured About Defendants’ Knowledge of Known Risks
                    and the Importance of Fifth Third’s Consumer Banking Segment ..........................8

         E.         Defendants Take Advantage of the Market Not Knowing About the CFPB
                    Investigation or Fifth Third’s Unethical Practices ...................................................9

         F.         The Retirement of Fifth Third’s Chief Risk Officer Is Announced in
                    January 2020 ..........................................................................................................10

         G.         The Truth About the CSFB Investigation and Fifth Third’s Unauthorized
                    Account Scandal Is Revealed in March 2020 ........................................................10

         H.         Documents from the CFPB Action and Confidential Witness Allegations
                    Corroborate the Scope of Fifth Third’s Unethical and Illegal Practices ................15

V.       DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
         MATERIAL OMISSIONS MADE DURING THE CLASS PERIOD .............................19

         A.         Defendants’ Misleading Statements and Material Omissions Regarding
                    Risks Facing Fifth Third ........................................................................................19

         B.         Defendants’ Misleading Statements and Material Omissions Regarding
                    Fifth Third’s Risk Management Practices .............................................................24

         C.         Defendants’ Misleading Statements and Material Omissions Regarding
                    Fifth Third’s Code of Business Conduct and Ethics..............................................27



                                                                   -i-
4833-1164-7178.v1
      Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 3 of 67 PageID #:728




                                                                                                                                        Page


         D.         Defendants’ False and Misleading Statements and Omissions Regarding
                    Fifth Third’s Product Cross Selling, Consumer Business and Customer
                    Relations ................................................................................................................31

         E.         Defendants’ False and Misleading Statements Concerning Fifth Third’s
                    Incentive Compensation.........................................................................................35

VI.      THE TRUTH IS REVEALED ...........................................................................................37

VII.     ADDITIONAL SCIENTER ALLEGATIONS ..................................................................42

         A.         Defendants’ Admitted Knowledge of Known Risks .............................................42

         B.         Defendants Collect Over $35.4 Million in Incentive Compensation and
                    Insider Trading .......................................................................................................47

         C.         Defendants Complete $242 Million Offering of Fifth Third Securities ................50

         D.         Defendants Issued 131 Million Shares of Fifth Third Common Stock to
                    Complete $4.3 Billion Acquisition of MB Financial .............................................50

VIII.    LOSS CAUSATION AND ECONOMIC LOSS ...............................................................51

IX.      PRESUMPTION OF RELIANCE .....................................................................................54

X.       NO SAFE HARBOR .........................................................................................................55

XI.      CLASS ACTION ALLEGATIONS ..................................................................................56




                                                                   - ii -
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 4 of 67 PageID #:729




         Plaintiff, individually and on behalf of all others similarly situated, alleges the following

based upon personal knowledge as to Plaintiff’s own acts and upon information and belief as to all

other matters based on the investigation conducted by and through Plaintiff’s attorneys. This

investigation included, among other things: review and analysis of U.S. Securities and Exchange

Commission (“SEC”) filings by Fifth Third Inc. (“Fifth Third,” the “Bank” or the “Company”);

Company press releases and earnings call transcripts; public information regarding Fifth Third

including information posted on the Company website; analyst reports and media reports about the

Company and the industry; litigation involving Fifth Third, including the pending Consumer

Financial Protection Board (“CFPB”) action against the Bank (Bureau of Consumer Financial

Protection v. Fifth Third Bank, Nat’l Assoc., No. 1:20-cv-01683 (N.D. Ill.)); and consultation with

former Fifth Third employees. Plaintiff believes that substantial additional evidentiary support will

exist for the allegations set forth herein after a reasonable opportunity for discovery.

I.       INTRODUCTION

         1.         This securities class action is brought on behalf of all purchasers of Fifth Third

common stock between November 9, 2016 and March 6, 2020, inclusive (the “Class Period”),

seeking to pursue remedies under §§10(b) and 20(a) of the Securities Exchange Act of 1934

(“Exchange Act”), 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5,

promulgated thereunder.

         2.         This action centers on Defendants’ concealment of Fifth Third’s illegal and unethical

cross-sell strategies that had been ongoing at the Company from at least 2008, to increase the

number of products and services it provided its customers. Defendants further concealed that on

November 3, 2016, one of the agencies that regulated Fifth Third, the CFPB, commenced an

investigation into Fifth Third’s illegal and unethical practices. As a result of their failure to disclose

these practices and the ensuing investigation to investors, throughout the Class Period, Defendants
                                                    -1-
4833-1164-7178.v1
       Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 5 of 67 PageID #:730




made false and misleading statements and material omissions regarding the regulatory and

reputational risks Fifth Third was facing, its ineffective risk management practices, the Company’s

Code of Business Conduct and Ethics and the Company’s product cross-selling and consumer

business.

II.      JURISDICTION AND VENUE

         3.         The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act, 15 U.S.C. §§78j(b) and 78t(a), and SEC Rule 10b-5, 17 C.F.R. §240.10b-5,

promulgated thereunder.

         4.         This Court has jurisdiction over the subject matter of this action pursuant to 28 U.S.C.

§§1331 and 1337, and §27 of the Exchange Act, 15 U.S.C. §78aa.

         5.         Venue is proper in this district pursuant to 28 U.S.C. §1391(b)-(c), and §27 of the

Exchange Act, 15 U.S.C. §78aa. Fifth Third transacts business and has two corporate offices in this

district, including the Fifth Third Center at 222 S. Riverside Plaza, Chicago, Illinois 60606, and a

substantial portion of the acts alleged herein took place in this district.

         6.         In connection with the acts alleged in this complaint, Defendants, directly or

indirectly, used the means and instrumentalities of interstate commerce, including but not limited to,

the mails, interstate telephone communications and the facilities of the national securities markets.

III.     PARTIES

         7.         Plaintiff, Heavy & General Laborers’ Local 472 & 172 Pension and Annuity Funds,

is based in Newark, New Jersey, and was appointed Lead Plaintiff on June 29, 2020. ECF No. 41.

As set forth at ECF No. 20-3, Plaintiff purchased shares of Fifth Third common stock during the

Class Period.

         8.         Defendant Fifth Third is incorporated in Ohio and has two corporate offices in this

district, including the Fifth Third Center at 222 S. Riverside Plaza, Chicago, Illinois 60606. The
                                                     -2-
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 6 of 67 PageID #:731




Company’s securities trade in an efficient market on the Nasdaq Global Select Market under the

ticker symbol “FITB.”

         9.         Defendant Greg D. Carmichael (“Carmichael”) has served as Fifth Third’s President

and Chief Executive Officer at all relevant times, and as the Company’s Chairman of the Board of

Directors since January 2018.

         10.        Carmichael made or had authority over the content and dissemination of the false and

misleading statements and material omissions set forth herein at ¶¶52-55, 58-62, 65-68, 70-76, 79-

80, 82-84, and is liable for those false statements and omissions. Carmichael is also a control person

of Fifth Third within the meaning of §20(a) of the Exchange Act.

         11.        Defendant Tayfun Tuzun (“Tuzun”) has served as Fifth Third’s Executive Vice

President and Chief Financial Officer at all relevant times.

         12.        Tuzun made or had authority over the content and dissemination of the false and

misleading statements and material omissions set forth herein at ¶¶52-55, 58-62, 70-72, 82-84, and is

liable for those false statements and omissions. Tuzun is also a control person of Fifth Third within

the meaning of §20(a) of the Exchange Act.

         13.        Defendants Carmichael and Tuzun sometimes referred to herein collectively as the

“Individual Defendants.” The Individual Defendants possessed the power and authority to control

the contents of Fifth Third’s SEC filings, press releases and other market communications. The

Individual Defendants were provided with copies of Fifth Third’s SEC filings and press releases

alleged herein to be misleading prior to and shortly after their issuance and had the ability and

opportunity to prevent their issuance or to cause them to be corrected. Because of their positions

with Fifth Third, and their access to material information available to them but not to the public, the

Individual Defendants knew that the adverse facts specified herein had not been disclosed to and


                                                    -3-
4833-1164-7178.v1
      Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 7 of 67 PageID #:732




were being concealed from the public, and that the representations being made were then materially

false and misleading.

IV.      FACTUAL BACKGROUND

         A.         The Wells Fargo Fake Account Scandal Is Revealed in September
                    2016

         14.        On September 8, 2016, the CFPB published an enforcement action and Consent Order

against Wells Fargo & Company. The CFPB, joined by other regulators, sought to punish Wells

Fargo for its “illegal practice of secretly opening unauthorized deposit and credit card accounts.”

The CFPB’s announcement of the enforcement action noted that the underlying facts were known to

Wells Fargo prior to the CFPB probe and that an internal investigation had revealed fraudulent

practices. Specifically, the CFPB found that Wells Fargo had:

         (1)        opened unauthorized deposit accounts for existing customers and transferred
                    funds to those accounts without the customers’ knowledge or consent;

         (2)        submitted applications for credit cards in customers’ names without the
                    customers’ knowledge or consent;

         (3)        enrolled customers in online banking services they did not request; and

         (4)        ordered and activated debit cards using customers’ information without their
                    knowledge or consent.

         15.        The CFPB’s September 8, 2016 announcement also noted that Wells Fargo had

“compensation incentive programs for its employees that encouraged them to sign up existing clients

for deposit accounts, credit cards, debit cards, and online banking” and that “Wells Fargo employees

illegally enrolled consumers in these products and services without their knowledge or consent in

order to obtain financial compensation for meeting sales targets.” CFPB Director Richard Cordray

remarked, ““Today’s action should serve notice to the entire industry that financial incentive

programs, if not monitored carefully, carry serious risks that can have serious legal consequences.””



                                                    -4-
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 8 of 67 PageID #:733




         16.        As a result of the CFPB action, Wells Fargo’s stock price dropped $1.18 per share on

Friday, September 9, 2016, from $49.90 to $48.72, and then continued dropping the following week.

         17.        Following the filing of the CFPB action, a September 16, 2016 Reuters article

reported that, “A phantom account scandal at Wells Fargo & Co. has put the U.S. bank’s disclosure

policies under a harsh spotlight.” Under the heading “Material Or Not?” the Reuters article noted

that, “The tactics deployed in its branches were not a surprise for Wells.” The bank had been

looking into them since 2011, but “[n]o mention is made of the bank’s internal probe, or authorities’

probes in the ‘legal actions’ section of [Wells Fargo’s] latest quarterly or annual securities

filings. . . . Experts said Wells Fargo would have been wise to at least flag the issue earlier.” The

article also quoted former SEC Chairman Arthur Levitt saying, “It is a scandal of almost

unimaginable proportions” and “‘[y]ou cannot hold management immune from its consequences.’”

         18.        Later in September 2016, Wells Fargo’s CEO, John Stumpf, testified under oath

before the Senate Committee on Banking, Housing, and Urban Affairs and the House Financial

Services Committee. During his testimony, Stumpf claimed, “We never directed nor wanted our . . .

team members, to provide products and services to customers that they did not want or need.” But

under questioning from members of Congress, Stumpf admitted that he and bank executives had

been aware of unethical practices in the retail banking segment of Wells Fargo for several years prior

to September 2016, as well as regulatory investigations into those unethical practices.

         19.        During his testimony, Wells Fargo’s CEO also tried to downplay the fake account

issue, claiming it “was not a material event” and that the bank just “had some indication that we had

one percent of our people who were doing the wrong thing.” But in response to Pennsylvania

Senator Pat Toomey’s question, “When did you begin to disclose in SEC filings that you had this

potentially material adverse set of circumstances that could certainly have huge damage to your

reputational value?” Stumpf said, “I don’t know.” Senator Toomey continued: “Well, we haven’t
                                                    -5-
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 9 of 67 PageID #:734




been able to discover such a disclosure and the SEC very clearly requires disclosure of material

adverse circumstances. And I don’t know how this could not be deemed material. . . . [T]he

reputational damage done to the bank is clearly material.”

         20.        Two weeks after his Congressional testimony, Wells Fargo fired Stumpf as CEO and

announced he would have to forfeit $41 million in previously awarded compensation.

         B.         Fifth Third Receives a CFPB Investigative Demand Notice Regarding
                    Its Own Unauthorized Account Scandal on November 3, 2016

         21.        Less than two months after the Wells Fargo unauthorized account scandal was

disclosed, and one month after Wells Fargo’s CEO was fired, the CFPB notified Fifth Third that the

Bureau was investigating the same activities at the Company. According to a court filing Fifth Third

made in the CFPB action, “The Bureau commenced its investigation into Fifth Third’s sales

practices on November 3, 2016, with a Civil Investigative Demand (“CID”) addressed to the Bank’s

President and CEO [Defendant Carmichael].” The Investigative Demand notice sent to Carmichael

identified that it concerned “Specific Sales Practices” at Fifth Third, including “opening an account

for any product or service offered by the Company without the knowledge and consent of a

consumer,” “changing, without the consumer’s knowledge and consent, the type of account or

service in which the consumer is enrolled,” and “engaging in unauthorized transactions on behalf of

a consumer.” Between 2017 and 2019, the CFPB issued five additional Civil Investigative Demands

to Fifth Third regarding the use of unauthorized accounts and predatory consumer practices at the

Company.

         C.         Defendants Fail to Disclose the CFPB Investigation or Known
                    Problems with Unauthorized Accounts and Credit Card Applications

         22.        Despite previous warnings about the opening of unauthorized accounts at Fifth Third,

including credit card applications, and receipt of the CFPB Civil Investigative Demand notice on

November 3, 2016, Defendants failed to publicly disclose the existence of either the investigation or
                                                    -6-
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 10 of 67 PageID #:735




the unethical practices at the Bank. In statements to investors between the end of 2016 and early

2020, Defendants repeatedly spoke about “taking advantage of cross-sell opportunities” generated by

synergies formed by the Company’s business segments, and they touted the Company’s growth

strategy for its consumer business – which had included unethical practices – while omitting any

mention of the CFPB investigation or the unauthorized accounts that Defendants used to boost the

Bank’s consumer business.

         23.        Defendants also routinely touted Fifth Third’s robust compliance risk management,

claiming that “Fifth Third focuses on managing regulatory compliance risk in accordance with [its]

integrated risk management framework, which ensures consistent processes for identifying,

assessing, managing, monitoring, and reporting risks”; that “[t]o mitigate compliance risk,

Compliance Risk Management provides independent oversight to ensure consistency and

sufficiency, and ensures that lines of business, regions and support functions are adequately

identifying, assessing and monitoring compliance risks and adopting proper mitigation strategies”;

and that “[a]dditionally, Compliance Risk Management implements key compliance programs and

processes including but not limited to, risk assessment, key risk indicators, issues tracking, [and]

regulatory compliance testing and monitoring.” Similarly, Fifth Third’s Code of Business Conduct

and Ethics, which was publicly filed, repeatedly claimed that “Unethical business practices are

strictly prohibited,” including, “Incentive gaming,” “Falsifying documents or inflating performance

results,” and “Opening bogus or fake accounts,” and “There is zero tolerance for internal fraud

within Fifth Third’s organization.”

         24.        And in its risk disclosures, even as the CFPB investigation and the use of

unauthorized accounts was already known to them, Fifth Third purported to warn investors about the

potential risk that “a violation of law or regulation by another financial institution may give rise to

an inquiry or investigation by regulators or other authorities of the same or similar practices by Fifth
                                                   -7-
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 11 of 67 PageID #:736




Third,” “Fifth Third is also subject to risk from potential employee misconduct, including non-

compliance with policies and improper use . . . of confidential information” and “Fifth Third’s

framework for managing risks may not be effective in mitigating its risk and loss.”

         D.         Investors Are Assured About Defendants’ Knowledge of Known Risks
                    and the Importance of Fifth Third’s Consumer Banking Segment

         25.        While failing to disclose the CFPB investigation or the unauthorized account issue at

Fifth Third, Defendants assured investors that the Company’s “robust and active risk management

practices” ensured they would have known about such issues and that the issues would have been

escalated to senior management and the Board of Directors. For example, every year in Fifth

Third’s SEC Forms 10-K and Forms 10-Q, Defendants touted their “risk management framework,

which ensures consistent processes for identifying, assessing, managing, monitoring, and reporting

risks” and their “focus[] on the reporting and escalating of compliance issues to senior management

and the Board.” And in the Company’s Code of Business Conduct and Ethics, which was publicly

disseminated on March 16, 2016, September 25, 2017, September 24, 2018 and September 20, 2019,

Fifth Third told investors that “[e]very Fifth Third employee has a responsibility to communicate

situations that could cause risk or harm to Bancorp or our customers,” including “[o]pening accounts

. . . without customer authorization,” that Fifth Third “investigates every concern that employees

report through any channel,” and that “[e]very report of a violation is taken seriously.”

         26.        While Defendants were assuring investors about their “robust” risk management

practices, they were also extolling the importance of Fifth Third’s consumer banking segment. For

example, at Fifth Third’s December 7, 2017 Investor Day conference, the Company’s Executive

Vice President and Head of Regional Banking, Phil McHugh, emphasized how crucial consumer

banking was to the Company: “Today, we comprise roughly 38% of our loan portfolio and we

account for 60% of the total deposits. We generate nearly 50% of the total revenue for the

                                                    -8-
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 12 of 67 PageID #:737




company.” Similarly, at a December 7, 2016 Goldman Sachs US Financial Services Conference,

defendant Carmichael stated the Bank was “looking for a more balanced growth between our

consumer and our commercial businesses. To that end, we are focused on growing our credit card

and unsecured personal lending businesses.” Likewise, defendant Tuzun told investors at the March

7, 2018 RBC Capital Markets Conference that the Company’s “fundamental metric is household

growth,” stating that “[a]s long as we can grow households, then we are achieving what we need to

achieve.”

         E.         Defendants Take Advantage of the Market Not Knowing About the
                    CFPB Investigation or Fifth Third’s Unethical Practices

         27.        By failing to disclose the truth to investors about the CFPB investigation or the

unauthorized account issue at Fifth Third, Defendants kept the Company’s stock price trading at an

artificially inflated level throughout the Class Period. In turn, Defendants were able to take

advantage of their fraudulent conduct. Between 2017 and 2019, defendants Carmichael and Tuzun

pocketed more than $24.3 million and $6.2 million in incentive compensation, respectively. In

addition to his incentive compensation, Carmichael also profited from insider trading, selling

197,374 shares of his Fifth Third stock for over $5.8 million in proceeds – all while he knew, but

failed to disclose, that Fifth Third had the same unauthorized account and credit card issues that had

been uncovered at Wells Fargo and that the CFPB was actively investigating those unethical

practices.

         28.        Defendants also took advantage of Fifth Third’s inflated stock price to facilitate a

massive stock offering and complete one of the largest banking acquisitions in Chicago’s history.

Specifically, in September 2019, Fifth Third sold 10 million preferred shares, raising more than $242

million. And in May 2019, Fifth Third issued approximately 131 million shares of common stock,




                                                    -9-
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 13 of 67 PageID #:738




which was then trading at an inflated price of $24.62 per share, to complete a $4.7 billion acquisition

of MB Financial.

         F.         The Retirement of Fifth Third’s Chief Risk Officer Is Announced in
                    January 2020

         29.        On January 30, 2020, Fifth Third announced that its Chief Risk Officer, Frank

Forrest, was leaving his position “effective immediately” and would officially retire from the

Company by the end of the year. Forrest had served as Chief Risk Officer since 2014, and no

explanation was provided about why he was leaving Fifth Third. But in the three years since Fifth

Third received the CFPB’s Civil Investigative Demand notice, and while Defendants failed to

disclose the CFPB investigation or the unauthorized account issue underlying that investigation,

Forrest sold over $3.0 million worth of his Fifth Third stock.

         G.         The Truth About the CSFB Investigation and Fifth Third’s
                    Unauthorized Account Scandal Is Revealed in March 2020

         30.        On March 2, 2020, less than five weeks after Fifth Third reported that its Chief Risk

Officer was retiring, the Company filed its Annual Report on Form 10-K for FY 2019 with the SEC.

At page 161 of the Form 10-K, Fifth Third disclosed for the first time that “the CFPB staff has

notified Fifth Third that it intends to file an enforcement action in relation to alleged unauthorized

account openings. . . . The impact of this potential enforcement action has been reflected in our

reasonably possible losses.” After the close of the market on March 2, 2020, Barclays Capital issued

a report on Fifth Third titled “2019 10-K Review: CFPB Action for Unauthorized Account

Openings.” Based on the Form 10-K, the report included that “CFPB staff notified FITB [Fifth

Third] that it intends to file an enforcement action in relation to alleged unauthorized account

openings.” The report also identified that in conjunction with the disclosure of the CFPB action,

Fifth Third had more than doubled its reserve for “reasonably possible . . . losses related to legal and

regulatory proceedings,” from $27 million in 3Q 2019 to $56 million.
                                                   - 10 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 14 of 67 PageID #:739




         31.        Despite Fifth Third’s burying of the information about the CFPB action in the Form

10-K, members of the media also uncovered and reported the negative news. For example, on

March 4, 2020, the online publisher housingwire.com published an article titled “Fifth Third facing

its own fake account fiasco: Bank discloses that CFPB plans enforcement action.” The same day,

American Banker issued an article titled “Fifth Third latest bank in CFPB crosshairs over phony

accounts.” And on March 6, 2020, Axios issued a story reporting that “[t]he banking industry’s fake

account scheme may have been widespread” and that “the CFPB is targeting [Fifth Third] for

‘alleged unauthorized account openings.’”

         32.        As a result of the disclosure about the CFPB fake account action, Fifth Third’s stock

price dropped from a close of $25.72 on March 2, 2020 to a close of $24.44 on March 3, 2020, a

$1.28 per share decline on unusually high volume. Fifth Third’s share price continued to drop in the

days following the disclosure of the CFPB action, falling to $22.20 by March 6, 2020, a loss of

$3.52 per share or 14% in four days.

         33.        During the day on Monday, March 9, 2020, the CFPB issued a press release titled

“Consumer Financial Protection Bureau Files Suit Against Fifth Third Bank, National Association

for Allegedly Opening Unauthorized Accounts and Enrolling Consumers in Unauthorized Products

and Services” and filed its complaint alleging Fifth Third had violated the Consumer Financial

Protection Act’s prohibition against unfair and abusive acts, the Truth in Lending Act, and the Truth

in Savings Act.

         34.        The CFPB press release reported that “for several years Fifth Third, without

consumers’ knowledge or consent: opened deposit and credit-card accounts in consumers’ names;

transferred funds from consumers’ existing accounts to new, improperly opened accounts; enrolled

consumers in unauthorized online-banking services; and activated unauthorized lines of credit on

consumers’ accounts.” It further reported that “for years and continuing through at least 2016, Fifth
                                                   - 11 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 15 of 67 PageID #:740




Third used a ‘cross-sell’ strategy to increase the number of products and services it provided to

existing customers; used an incentive-compensation program to reward selling new products;

conditioned employee-performance ratings and, in some instances, continued employment on

meeting ambitious sales goals”; and that, “despite knowing since at least 2008 that employees were

opening unauthorized consumer-financial accounts, Fifth Third took insufficient steps to detect and

stop the conduct and to identify and remediate harmed consumers.” Linked to the press release was

the filed version of the CFPB’s complaint.

         35.        The CFPB’s complaint, filed in the United States District Court for the Northern

District of Illinois, alleged eight counts against Fifth Third for violations of the Consumer Financial

Protection Act’s prohibition against unfair and abusive acts or practices as well as the Truth in

Lending Act and the Truth in Savings Act and their implementing regulations. According to the

complaint, “Fifth Third used a ‘cross-sell’ strategy to increase the total number of products and

services it provided to existing customers” and “also used an incentive-compensation program that

rewarded managers and their subordinate employees for selling new products and services to

existing customers.” The CFPB identified, “By 2010, at the latest, Fifth Third was aware that

employees were opening products and services in consumers’ names without those consumers’

knowledge or consent in order to achieve sales goals or obtain incentive rewards.” According to a

March 9, 2020 report in The New York Times, “A person familiar with the bank’s operations said it

had begun investigating potential unauthorized transactions in 2010, after its internal compliance

systems raised alarms.”

         36.        The CFPB alleged that Fifth Third opened both deposit accounts and credit card

accounts without customers’ knowledge or consent. For example, the CFPB complaint alleged that

“Fifth Third imposed aggressive sales goals for its employees to sell credit cards to consumers, and

its incentive-compensation program rewarded employees for selling new credit cards.” As a result,
                                                  - 12 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 16 of 67 PageID #:741




“By 2009, at the latest, Fifth Third noticed a spike in unauthorized credit cards being issued to

consumers.” Nevertheless, “Fifth Third continued to emphasize sales and to maintain credit-card

sales goals and incentive compensation.”

         37.        Fifth Third also “imposed aggressive sales goals for its employees to enroll

consumers in its online-banking services.” In order to hit these goals, the complaint stated, “From at

least 2010 through at least 2016, Fifth Third enrolled consumers in online-banking services without

their knowledge or consent.” Similarly, for Fifth Third’s “Early Access” program – a fee-based line

of credit that allows funds to be withdrawn before they have been deposited in an account – the

Company “imposed aggressive sales goals for its employees . . . and its incentive-compensation

program rewarded employees for enrolling consumers in ‘fee-based products,’ including Early

Access.” According to the CFPB:

                 Fifth Third also opened Early Access lines of credit on consumers’ deposit
         accounts without customers’ knowledge or consent. Fifth Third was aware of this
         practice by June 2010, when senior management was notified of an increase in the
         number of calls by employees to the internal whistleblower hotline regarding the
         unauthorized opening of Early Access lines of credit.

         38.        As the CFPB complaint emphasized, “Even after learning of unauthorized Fifth Third

consumer-financial products and services by 2008, Fifth Third failed to change its sales practices to

avoid consumer harm. Instead, Fifth Third continued to foster sales practices that were likely to

cause unauthorized products and services.” According to the CFPB, Fifth Third “failed to take steps

to determine and address a root cause of unauthorized accounts, which was consistently said by

employees to be intense sales pressure,” and “failed to close known loopholes in its collection of

proof of consumer authorization, thereby making it easy for employees to open accounts without

valid signature cards for deposit accounts or applications for credit products.” “In short,” as the

CFPB alleged, “Fifth Third focused on its own financial interests to the detriment of consumers.”



                                                  - 13 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 17 of 67 PageID #:742




         39.        The CFPB press release and complaint immediately generated national news. For

example, prior to the close of the market on March 9, 2020, Reuters published an article titled “U.S.

consumer watchdog charges Fifth Third Bank on opening phony accounts” that reported, “The U.S.

Consumer Financial Protection Bureau (CFPB) said on Monday it charged Fifth Third Bank,

National Association, with creating fake client deposit and credit-card accounts and transferring

clients’ funds to those accounts without consent, citing an abuse of fair lending and savings laws.”

Similarly, The New York Times published an article on March 9, 2020 about the CFPB action

headlined “Fifth Third Bank Opened Fraudulent Accounts, Consumer Bureau Says: For more than

eight years the bank ignored signs that employees were opening unauthorized accounts to meet

aggressive sales goals, a federal regulator said in a lawsuit.” The same day, The Wall Street Journal

published an article titled “CFPB Says Fifth Third Employees Opened Accounts Without Customer

Consent: Lawsuit alleges bank didn’t do enough to monitor or adjust sales goals.” And the

following day, DealBreaker published an article about the Fifth Third unauthorized account scandal

titled “Fake Accounts Were Such a Good Idea, They Thought Of It Twice.”

         40.        The day after Fifth Third’s disclosure of the CFPB complaint, during a Senate

Committee on Banking, Housing, and Urban Affairs hearing, Ohio Senator Sherrod Brown

remarked, “‘FDIC Chair Jelena McWilliams would have known about the fake accounts. She was

legal officer at Fifth Third for a couple-year period. Leonard Chanin was also her deputy at Fifth

Third before he became a deputy at FDIC. He would have known about the bureau’s fake-account

investigation of Fifth Third.’”1

         41.        In substantial part as a result of the disclosures about Fifth Third’s unauthorized

account scandal, the Company’s stock price dropped from a close of $22.20 on Friday, March 6,

1
       Jelena McWilliams was Fifth Third’s Chief Legal Officer and Corporate Secretary from January 2017
to May 2018.

                                                   - 14 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 18 of 67 PageID #:743




2020 to a close of $18.30 on Monday, March 9, 2020, a $3.90 per share decline. While the entire

market was declining on March 9, 2020, Fifth Third’s stock price fell substantially more than the

market as a whole (as reflected by the S&P 500) and the stock price of peer banks. Fifth Third’s

share price continued to drop in the days following the filing of the CFPB action, falling to $15.90

by March 12, 2020, a loss of $6.30 per share or 28% in four days. Indeed, prior to the market

opening on March 10, 2020, a CNBC article identified Fifth Third as one of the “biggest movers in

the premarket” and reported, “The bank was charged by the Consumer Financial Protection Bureau

with opening new accounts without customer consent, in order to meet sales goals.” An article

published on The Motley Fool website titled “Why Fifth Third’s Stock Plunged Over 20% in the

Last Week,” reported:

                 On top of those two strong headwinds [the Covid-19 pandemic and the
         Federal Reserve lowering interest rates], Fifth Third got hit with a lawsuit from the
         Consumer Financial Protection Bureau (CFPB) on March 9 for alleged illegal
         practices. . . . All this adds up to tough times for Fifth Third as the stock is down
         about 27% in the past five trading days during trading on Tuesday, and 54% year-to-
         date.

         42.        An April 5, 2020 article, also published on The Motley Fool website, similarly

reported, “Fifth Third’s stock probably wouldn’t have fallen nearly as much in March, but it had the

added headwind of being sued by the Consumer Financial Protection Bureau (CFPB) on March 9,

which accused Fifth Third of opening fake accounts, not unlike the scandal that enveloped Wells

Fargo (NYSE:WFC) in 2016.”

         H.         Documents from the CFPB Action and Confidential Witness
                    Allegations Corroborate the Scope of Fifth Third’s Unethical and
                    Illegal Practices

         43.        In conjunction with the CFPB’s November 3, 2016 Investigative Demand Notice,

Fifth Third produced more than 50,000 pages of documents and emails to the CFPB, as well data

regarding consumer accounts and products. While those documents have been shielded from the


                                                 - 15 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 19 of 67 PageID #:744




public, a small number of e-mails were filed in June 2020, in redacted form, in connection with a

venue dispute in the CFPB action. Those e-mails evidence both the severity and knowledge of the

use of unauthorized accounts at Fifth Third.

         44.        In June 2010, an individual the CFPB identified as the Bank’s “head of retail

banking” (names and e-mails addresses were redacted from the court filings) wrote in an internal

Fifth Third email that the Chicago “leadership team have a reputation of less than desirable sales

management practices”; that “Bullying and threats are often used to achieve results”; and, “As you

probably know, there have been consistent problems around unauthorized credit card sales in

Chicago.”

         45.        Another email identifies a former regional manager of Fifth Third who was promoted

after “reports that she did not engage in ethical sales practices with customers” and states, “We had a

fraud issue within the Center and upon investigation discovered that [redacted name] had knowledge

and allowed other employees to use each other’s terminals and IDs to conduct transactions (in some

cases for themselves).”

         46.        In a four-page resignation letter that the CFPB identified as sent to “bank

management,” a Fifth Third employee discussed “witnessing unethical and predatory banking

practices.” This banker had “tried to raise concerns through the ethics hotline, however it doesn’t

appear that anything has come of it.” Specifically, the banker told Fifth Third’s management, “I

would consider many of the sales practices and tactics used [at Fifth Third] to be predatory. Many of

these sales practices were brought to us by the regional and market management. They are openly

discussed on our conference calls.” The letter identifies “[p]olicies such as ‘everyone should have 2-

3 checking accounts’, or people ‘upgrading’ (switching existing MasterCard customers to Visa

rewards) credit cards for customer[s] without telling them they are applying for new credit” and

concludes, “We are becoming a ‘predatory’ institution.” The letter to Fifth Third’s management
                                                  - 16 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 20 of 67 PageID #:745




further stated, “The most common thing I see is customers that have 2 or 3 other checking accounts

that they didn’t even know they had. . . . One of the ‘plays’ (sales tactics) in our region is to get

everyone to have a second or third checking account. . . . Uneducated customers of ours are being

target[ed] to get sales; this is subsequently causing more unnecessary overdrafts by spreading out a

customer’s funds and also service fees for many customers.” “The motivation for these practices is

simple,” wrote the Fifth Third banker, “if you don’t meet your goal you get fired. That’s what I’ve

been told, and that’s what other employees have been told, they are pushing the ethical envelope in

order to save their jobs.”

         47.        Citing to deposition testimony, the CFPB briefing (“Opposition to Motion to

Transfer Venue”) also states that “Fifth Third . . . internally investigated cases of what it called

‘gaming.’ Gaming, according to Fifth Third, includes opening unauthorized accounts but is broadly

defined as the ‘manipulation or concealment of accounts or activities with intent to deceive either

customer or bank for personal gain,’ including ‘goal attainment, financial gain, retention of position,

etc.’” The CFPB briefing also identifies that “Fifth Third admits that from 2010 to 2016 it opened

more than 1,000 accounts without . . . authorization,” and notes, “There is substantial evidence that

Fifth Third’s admission understates its problem, and Fifth Third continued to drive sales without

implementing a systematic way to detect unauthorized accounts.” In fact, the first demand for relief

alleged in the CFPB complaint is to “permanently enjoin Fifth Third from, without the consumer’s

consent: (1) opening any deposit account; (2) issuing any credit card; (3) enrolling the consumer in

online banking services; and (4) opening an line of credit.”

         48.        Former employees of Fifth Third have provided additional detail of the unauthorized

account scandal. According to a former Fifth Third employee who worked at the Bank from July

2001 to July 2020 at branches in Illinois, Fifth Third’s regional bank managers were using financial

incentives to entice branch managers to meet certain sales goals for credit card applications at the
                                                   - 17 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 21 of 67 PageID #:746




branch level as late as 2020. According to this employee, during the years he/she worked at the

Bank and up to 2020, employees were incentivized to open new accounts, which encouraged a

practice called gaming, the opening of bogus accounts to meet sales goals. Both new loan and credit

card applications were key metrics by which employee performance was measured. Two former

financial center managers who worked at the Company prior to and during the Class Period reported

that the pressure imposed on personnel to cross-sell and achieve sales results was intense.

         49.        While gaming practices had already existed at Fifth Third, they increased when

former Wells Fargo personnel were hired by Fifth Third in 2010. For example, another former

employee, who was a Fifth Third Financial Center Manager and held other positions from 2004 to

2015, reported that when former Wells Fargo executives joined Fifth Third, bank manager incentive

compensation for opening new accounts dramatically increased, including bonuses of $10,000 per

quarter for hitting set account goals. Employees who did not reach their goals were under threat of

losing their jobs. According to this former employee, it was internally known that the only way to

meet new account goals was to open bogus accounts. This former employee also reported on

unethical practices with regard to opening credit cards. For example, if a customer reported a lost or

stolen credit card, unbeknownst to the customer the account would not be closed but rather rendered

inactive and then a new account would be opened, resulting in the customer having two accounts.

Another unethical practice employees used to boost their numbers occurred when a customer applied

for and received a home equity loan; the bank, without the customer’s knowledge, applied for a

credit card for the customer, or two credit cards if there were joint owners of the home. Similarly,

this practice was also used with regular bank accounts. If a customer opened a checking account

they would automatically be given a savings account without their authorization. These practices

were known and used by employees to meet otherwise unobtainable production goals set by

management.
                                                 - 18 -
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 22 of 67 PageID #:747




         50.        Former Company employees described other unethical practices engaged in by Fifth

Third employees due to pressures imposed by the Bank to obtain sales goals, including selling

products to customers (such as additional checking and savings accounts) that the customers did not

actually need. A former branch manager who had been with Fifth Third since 2002 reported that this

type of unethical account practice was ongoing and that employees were trained for it. For example,

branch employees were instructed to pressure customers to open several separate accounts as either a

budgeting tool or to pay different loans, which was not necessary. This employee also reported the

routine practice of using customers’ credit scores, without their knowledge, to increase credit card

account openings. For instance, when a customer came into the branch for routine business, branch

employees were instructed to check their credit scores, and if the score was good, the customer

would be advised that their current Fifth Third credit card was compromised and the bank would

send the customer a new card with a new account number. This witness confirmed that branch

employees engaged in these tactics to maintain their sales quotas.

V.       DEFENDANTS’ FALSE AND MISLEADING STATEMENTS AND
         MATERIAL OMISSIONS MADE DURING THE CLASS PERIOD

         51.        During the Class Period, Defendants made false and misleading statements and

material omissions concerning Fifth Third’s: (1) purported risk disclosures; (2) risk management

practices; (3) Code of Business Conduct and Ethics; (4) product cross-selling and consumer

business; and (5) employee incentive compensation.

         A.         Defendants’ Misleading Statements and Material Omissions
                    Regarding Risks Facing Fifth Third

         52.        The Class Period begins on November 9, 2016, when Fifth Third filed its Form 10-Q

quarterly report with the SEC, signed by defendants Carmichael and Tuzun, reporting the

Company’s 3Q 2016 results. The 3Q 2016 Form 10-Q stated, “There have been no material changes

made during the third quarter of 2016 to any of the risk factors as previously disclosed in the
                                                  - 19 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 23 of 67 PageID #:748




Bancorp’s most recent annual report and subsequent periodic reports as filed with the SEC.” Prior to

the filing of the 3Q 2016 Form 10-Q, Fifth Third’s most recent SEC reports to contain the

Company’s risk factors were Fifth Third’s FY 2015 Form 10-K (filed February 25, 2016) and 2Q

2016 Form 10-Q (filed August 5, 2016). The following purported risk factors in Fifth Third’s 2015

Form 10-K and 2Q 2016 Form 10-Q, incorporated by reference in the Company’s 3Q 2016 Form 10-

Q, were materially misleading, in pertinent part:

         a.         “Fifth Third’s actual or alleged conduct in activities, such as lending practices, data
                    security, corporate governance and acquisitions, may result in negative public
                    opinion and may damage Fifth Third’s reputation. Actions taken by government
                    regulators and community organizations may also damage Fifth Third’s reputation.”

         b.         “Fifth Third and/or its affiliates are or may become involved from time to time in
                    information-gathering requests, reviews, investigations and proceedings (both formal
                    and informal) by governmental regulatory agencies and law enforcement authorities,
                    as well as self-regulatory agencies, regarding their respective businesses.”

         c.         “Compliance with the rules and policies adopted by the CFPB may limit the products
                    Fifth Third may permissibly offer to customers, or limit the terms on which those
                    products may be issued, or may adversely affect Fifth Third’s ability to conduct its
                    business as previously conducted.”

         d.         “Like other large financial institutions and companies, Fifth Third is also subject to
                    risk from potential employee misconduct, including noncompliance with policies and
                    improper use or disclosure of confidential information.”

         e.         “[T]he CFPB . . . [has] the authority to compel or restrict certain actions by Fifth
                    Third and its banking subsidiary, Fifth Third Bank. . . .” “In the wake of the most
                    recent global financial crisis, Fifth Third and other financial institutions more
                    generally have been subjected to increased scrutiny from government authorities,
                    including bank regulatory authorities, stemming from broader systemic regulatory
                    concerns, including with respect to . . . consumer compliance and other prudential
                    matters and efforts to ensure that financial institutions take steps to improve their risk
                    management and prevent future crises.”

         f.         “[G]overnment authorities, including the bank regulatory agencies, are also pursuing
                    aggressive enforcement actions with respect to compliance and other legal matters
                    involving financial activities, which heightens the risks associated with actual and
                    perceived compliance failures.”

         53.        On February 24, 2017, Fifth Third filed its 2016 Form 10-K with the SEC, signed by

defendants Carmichael and Tuzun. The Company’s 2016 Form 10-K identified the following risk
                                         - 20 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 24 of 67 PageID #:749




factors, in pertinent part, that “could” have an impact on Fifth Third’s operations and business and

were materially misleading:

         a.         “Fifth Third’s actual or alleged conduct in activities, such as lending practices, data
                    security, corporate governance and acquisitions, may result in negative public
                    opinion and may damage Fifth Third’s reputation. Actions taken by government
                    regulators and community organizations may also damage Fifth Third’s reputation.”

         b.         “Fifth Third and/or its affiliates are or may become involved from time to time in
                    information-gathering requests, reviews, investigations and proceedings (both formal
                    and informal) by governmental regulatory agencies and law enforcement authorities,
                    as well as self-regulatory agencies, regarding their respective customers and
                    businesses.”

         c.         “Compliance with the rules and policies adopted by the CFPB may limit the products
                    Fifth Third may permissibly offer to customers, or limit the terms on which those
                    products may be issued, or may adversely affect Fifth Third’s ability to conduct its
                    business as previously conducted.”

         d.         “Like other large financial institutions and companies, Fifth Third is also subject to
                    risk from potential employee misconduct, including non-compliance with policies
                    and improper use or disclosure of confidential information.”

         e.         “[T]he CFPB . . . [has] the authority to compel or restrict certain actions by Fifth
                    Third and its banking subsidiary, Fifth Third Bank. . . .” “In the wake of the most
                    recent global financial crisis, Fifth Third and other financial institutions more
                    generally have been subjected to increased scrutiny from government authorities,
                    including bank regulatory authorities, stemming from broader systemic regulatory
                    concerns, including with respect to . . . consumer compliance and other prudential
                    matters and efforts to ensure that financial institutions take steps to improve their risk
                    management and prevent future crises.”

         f.         “[G]overnment authorities, including the bank regulatory agencies, are also pursuing
                    aggressive enforcement actions with respect to compliance and other legal matters
                    involving financial activities, which heightens the risks associated with actual and
                    perceived compliance failures and may also adversely affect Fifth Third’s ability to
                    enter into certain transactions or engage in certain activities, or obtain necessary
                    regulatory approvals in connection therewith.”

         g.         “Fifth Third’s framework for managing risks may not be effective in mitigating its
                    risk and loss. . . .” “A failure in Fifth Third’s internal controls could have a
                    significant negative impact . . . on the perception that customers, regulators and
                    investors may have of Fifth Third. . . .” “If Fifth Third’s risk management
                    framework proves ineffective, Fifth Third could incur litigation, negative regulatory
                    consequences [and] reputational damages . . . .”


                                                     - 21 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 25 of 67 PageID #:750




         54.        On February 28, 2018, Fifth Third filed its 2017 Form 10-K with the SEC, signed by

defendants Carmichael and Tuzun. The Company’s 2017 Form 10-K identified the following risk

factors, in pertinent part, that “could” have an impact on Fifth Third’s operations and business and

were materially misleading:

         a.         “Fifth Third’s actual or alleged conduct in activities, such as certain sales and lending
                    practices, data security, corporate governance and acquisitions, behavior of
                    employees, association with particular customers, business partners, investment or
                    vendors, as well as developments from any of the other risks described above, may
                    result in negative public opinion and may damage Fifth Third’s reputation. Actions
                    taken by government regulators, shareholder activists and community organizations
                    may also damage Fifth Third’s reputation.”

         b.         “Fifth Third and/or its affiliates are or may become involved from time to time in
                    information-gathering requests, reviews, investigations and proceedings (both formal
                    and informal) by governmental regulatory agencies and law enforcement authorities,
                    as well as self-regulatory agencies, regarding their respective customers and
                    businesses, as well as their sales practices, data security, product offerings,
                    compensation practices, and other compliance issues. Also, a violation of law or
                    regulation by another financial institution may give rise to an inquiry or investigation
                    by regulators or other authorities of the same or similar practices by Fifth Third. . . .”
                    “Like other large financial institutions and companies, Fifth Third is also subject to
                    risk from potential employee misconduct, including non-compliance with policies
                    and improper use or disclosure of confidential information.”

         c.         “[T]he CFPB . . . [has] the authority to compel or restrict certain actions by Fifth
                    Third and its banking subsidiary, Fifth Third Bank. . . .” “Fifth Third and other
                    financial institutions are subject to scrutiny from government authorities, including
                    bank regulatory authorities, stemming from broader systemic regulatory concerns,
                    including with respect to . . . consumer compliance and other prudential matters and
                    efforts to ensure that financial institutions take steps to improve their risk
                    management and prevent future crises.”

         d.         “[G]overnment authorities, including the bank regulatory agencies and law
                    enforcement, are also pursuing aggressive enforcement actions with respect to
                    compliance and other legal matters involving financial activities, which heightens the
                    risks associated with actual and perceived compliance failures.”

         e.         “Fifth Third’s framework for managing risks may not be effective in mitigating its
                    risk and loss. . . .” “A failure in Fifth Third’s internal controls could have a
                    significant negative impact . . . on the perception that customers, regulators and
                    investors may have of Fifth Third. . . .” “If Fifth Third’s risk management
                    framework proves ineffective, Fifth Third could incur litigation, negative regulatory
                    consequences [and] reputational damages . . . .”

                                                     - 22 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 26 of 67 PageID #:751




         55.        On March 1, 2019, Fifth Third filed its 2018 Form 10-K with the SEC, signed by

defendants Carmichael and Tuzun. The Company’s 2018 Form 10-K identified the following risk

factors, in pertinent part, that “could” have an impact on Fifth Third’s operations and business and

were materially misleading:

         a.         “Fifth Third’s actual or alleged conduct in activities, such as certain sales and lending
                    practices, data security, corporate governance and acquisitions, behavior of
                    employees, association with particular customers, business partners, investment or
                    vendors, as well as developments from any of the other risks described above, may
                    result in negative public opinion and may damage Fifth Third’s reputation. Actions
                    taken by government regulators, shareholder activists and community organizations
                    may also damage Fifth Third’s reputation.”

         b.         “Fifth Third and/or its affiliates are or may become involved from time to time in
                    information-gathering requests, reviews, investigations and proceedings (both formal
                    and informal) by governmental regulatory agencies and law enforcement authorities,
                    as well as self-regulatory agencies, regarding their respective customers and
                    businesses, as well as their sales practices, data security, product offerings,
                    compensation practices and other compliance issues. Also, a violation of law or
                    regulation by another financial institution may give rise to an inquiry or investigation
                    by regulators or other authorities of the same or similar practices by Fifth Third. . . .”
                    “Like other large financial institutions and companies, Fifth Third is also subject to
                    risk from potential employee misconduct, including non-compliance with policies
                    and improper use or disclosure of confidential information.”

         c.         “[T]he CFPB . . . [has] the authority to compel or restrict certain actions by the
                    Bancorp and Fifth Third Bank.” “The Bancorp and Fifth Third Bank. . . . Fifth
                    Third and other financial institutions are subject to scrutiny from government
                    authorities, including bank regulatory authorities, stemming from broader systemic
                    regulatory concerns, including with respect to . . . consumer compliance and other
                    prudential matters and efforts to ensure that financial institutions take steps to
                    improve their risk management and prevent future crises.”

         d.         “Fifth Third’s framework for managing risks may not be effective in mitigating its
                    risk and loss. . . . A failure in Fifth Third’s internal controls could have a significant
                    negative impact . . . on the perception that customers, regulators and investors may
                    have of Fifth Third. . . .” “If Fifth Third’s risk management framework proves
                    ineffective, Fifth Third could incur litigation, negative regulatory consequences [and]
                    reputational damages . . . .”

         56.        Defendants’ statements identified in ¶¶52-55, were false and misleading and omitted

material facts because at the time they were made such risks were then existing due to the CFPB


                                                     - 23 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 27 of 67 PageID #:752




investigation into unauthorized account practices and Defendants’ knowledge that the practices had

been ongoing at Fifth Third since at least 2008.

         B.         Defendants’ Misleading Statements and Material Omissions
                    Regarding Fifth Third’s Risk Management Practices

         57.        On November 9, 2016, Fifth Third filed its 3Q 2016 Form 10-Q, signed by

defendants Carmichael and Tuzun. The 3Q 2016 Form 10-Q addressed Fifth Third’s purported risk

practices for managing regulatory compliance risk. According to the Form 10-Q:

                 Regulatory compliance risk is defined as the risk of legal or regulatory
         sanctions, financial loss, or damage to reputation as a result of noncompliance with
         (i) applicable laws, regulations, rules and other regulatory requirements (including
         but not limited to the risk of consumers experiencing economic loss or other legal
         harm as a result of noncompliance with consumer protection laws, regulations and
         requirements); (ii) . . . codes of conduct; and (iii) principles of integrity and fair
         dealing applicable to Fifth Third’s activities and functions.

         58.        Defendants’ misleading statements in the 3Q 2016 Form 10-Q pertaining to Fifth

Third’s regulatory compliance risk management practices were, in pertinent part, as follows:

         a.         “Fifth Third focuses on managing regulatory compliance risk in accordance with the
                    Bancorp’s integrated risk management framework, which ensures consistent
                    processes for identifying, assessing, managing, monitoring, and reporting risks.”

         b.         “The current regulatory environment, including heightened regulatory expectations
                    and material changes in laws and regulations, increases compliance risk. To mitigate
                    compliance risk, Compliance Risk Management provides independent oversight to
                    ensure consistency and sufficiency in the execution of the program, and ensures that
                    lines of business, regions and support functions are adequately identifying, assessing
                    and monitoring compliance risks and adopting proper mitigation strategies. . . .
                    Additionally, Compliance Risk Management implements key compliance programs
                    and processes including but not limited to, risk assessments, key risk indicators,
                    issues tracking, regulatory compliance testing and monitoring, . . .”

         c.         “Compliance Risk Management provides independent oversight to ensure that an
                    enterprise-wide framework, including processes and procedures, are in place to
                    comply with applicable laws, regulations, rules and other regulatory requirements;
                    internal policies and procedures; and principles of integrity and fair dealing
                    applicable to the Bancorp’s activities and functions. The Bancorp focuses on
                    managing regulatory compliance risk in accordance with the Bancorp’s integrated
                    risk management framework, which ensures consistent processes for identifying,
                    assessing, managing, monitoring and reporting risks.”

                                                    - 24 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 28 of 67 PageID #:753




         59.        On February 24, 2017, Fifth Third filed its Form 10-K annual report with the SEC,

signed by defendants Carmichael and Tuzun, reporting the Company’s fourth quarter and 2016

results. The 2016 Form 10-K contained the following misleading statements about Fifth Third’s

purported regulatory compliance risk management practices, in pertinent part:

         a.         “Fifth Third focuses on managing regulatory compliance risk in accordance with the
                    Bancorp’s integrated risk management framework, which ensures consistent
                    processes for identifying, assessing, managing, monitoring, and reporting risks.”

         b.         “The current regulatory environment, including heightened regulatory expectations
                    and material changes in laws and regulations, increases compliance risk. To mitigate
                    compliance risk, Compliance Risk Management provides independent oversight to
                    ensure consistency and sufficiency in the execution of the program, and ensures that
                    lines of business, regions and support functions are adequately identifying, assessing
                    and monitoring compliance risks and adopting proper mitigation strategies. . . .
                    Additionally, Compliance Risk Management implements key compliance programs
                    and processes including but not limited to, risk assessments, key risk indicators,
                    issues tracking, regulatory compliance testing and monitoring, . . .”

         c.         “Compliance Risk Management provides independent oversight to ensure that an
                    enterprise-wide framework, including processes and procedures, are in place to
                    comply with applicable laws, regulations, rules and other regulatory requirements;
                    internal policies and procedures; and principles of integrity and fair dealing
                    applicable to the Bancorp’s activities and functions. The Bancorp focuses on
                    managing regulatory compliance risk in accordance with the Bancorp’s integrated
                    risk management framework, which ensures consistent processes for identifying,
                    assessing, managing, monitoring and reporting risks.”

         60.        On February 28, 2018, Fifth Third filed its Form 10-K annual report with the SEC,

signed by defendants Carmichael and Tuzun, reporting the Company’s 4Q and 2017 results. The

2017 Form 10-K identified Fifth Third’s “core principles of risk management that are used to ensure

the [Company] is operating in a safe and sound manner.” Defendants’ misleading statements in the

“core principles” of risk management were, in pertinent part, as follows:

                   Ensure Fifth Third’s products and services are designed, delivered and maintained to
                    provide value and benefit to its customers and to Fifth Third, and that potential
                    opportunities remain aligned to the core customer base. The Bancorp does not offer
                    products or services that are not appropriate for its customers.

                                              *       *       *

                                                    - 25 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 29 of 67 PageID #:754




                   Act with integrity in all activities.

                   Focus on providing operational excellence by providing reliable, accurate and
                    efficient services to meet customer’s needs.

                                                *       *     *

                   Conduct business in compliance with all applicable laws, rules and regulations and in
                    alignment with internal policies and procedures.

         61.        The Company’s 2017 Form 10-K also contained the following misleading statements

about Fifth Third’s purported regulatory compliance risk management practices, in pertinent part:

         a.         “Fifth Third focuses on managing regulatory compliance risk in accordance with the
                    Bancorp’s integrated risk management framework, which ensures consistent
                    processes for identifying, assessing, managing, monitoring, and reporting risks.”

         b.         “The current regulatory environment, including heightened regulatory expectations
                    and material changes in laws and regulations, increases compliance risk. To mitigate
                    compliance risk, Compliance Risk Management provides independent oversight to
                    ensure consistency and sufficiency in the execution of the program, and ensures that
                    lines of business, regions and support functions are adequately identifying, assessing
                    and monitoring compliance risks and adopting proper mitigation strategies. . . .
                    Additionally, the Chief Compliance Officer is responsible for establishing and
                    overseeing the Compliance Risk Management program which implements key
                    compliance processes including but not limited to, risk assessments, key risk
                    indicators, issues tracking, regulatory compliance testing and monitoring, . . . .”

         62.        On March 1, 2019, Fifth Third filed its Form 10-K annual report with the SEC, signed

by defendants Carmichael and Tuzun, reporting the Company’s 4Q and 2018 results. The 2018

Form 10-K contained the following misleading statements about Fifth Third’s purported regulatory

compliance risk management practices, in pertinent part:

         a.         “Fifth Third focuses on managing regulatory compliance risk in accordance with the
                    Bancorp’s integrated risk management framework, which ensures consistent
                    processes for identifying, assessing, managing, monitoring, and reporting risks.”

         b.         The current regulatory environment, including heightened regulatory expectations
                    and material changes in laws and regulations, increases compliance risk. “To
                    mitigate compliance risk, Compliance Risk Management provides independent
                    oversight to ensure consistency and sufficiency in the execution of the program, and
                    ensures that lines of business, regions and support functions are adequately
                    identifying, assessing and monitoring compliance risks and adopting proper
                    mitigation strategies. . . . Additionally, the Chief Compliance Officer is responsible
                                                      - 26 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 30 of 67 PageID #:755




                    for establishing and overseeing the Compliance Risk Management program which
                    implements key compliance processes, including but not limited to, . . . risk
                    assessments, key risk indicators, issues tracking, regulatory compliance testing and
                    monitoring, . . .”

         63.        The statements identified in ¶¶58-62, were materially false and misleading and

omitted material facts because Defendants failed to disclose that Fifth Third was already in receipt of

an Investigative Demand from the CFPB, which informed Defendants that CFPB was investigating

Fifth Third for its unauthorized account practices, and failed to disclose that unauthorized account

practices had been ongoing at Fifth Third since at least 2008.

         C.         Defendants’ Misleading Statements and Material Omissions
                    Regarding Fifth Third’s Code of Business Conduct and Ethics

         64.        At the start of the Class Period, Fifth Third maintained a Code of Business Conduct

and Ethics, which was amended several times during the Class Period. Fifth Third filed the Code

and the amendments with the SEC on Current Report Form 8-Ks so investors were informed of the

Company’s purported practices. The Code was applicable to all officers, directors and employees of

Fifth Third, including but not limited to Fifth Third’s principal executive officer (defendant

Carmichael), principal financial officer (defendant Tuzun), principal accounting officer and

controller.

         65.        The Code of Business Conduct and Ethics in effect at the start of the Class Period

through September 18, 2017 was filed with the SEC on Current Report on Form 8-K on March 16,

2016 (“2016 Code”). The misleading statements in the 2016 Code were, in pertinent part:

         a.         “We must all deal honestly, ethically, fairly and in good faith with Fifth Third’s
                    customers, shareholders, employees, suppliers, regulators, business partners,
                    competitors and others. We may not take unfair advantage of anyone through
                    manipulation, concealment, abuse of privileged or confidential information,
                    misrepresentation, fraudulent behavior or any other unfair dealing practice.”

         b.         “Employees, customers, shareholders and communities must know that Fifth Third
                    conducts all activities with the highest standards and unquestioned integrity. They


                                                   - 27 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 31 of 67 PageID #:756




                    have to know by our actions that they can trust us, and we have to show by our
                    actions that we provide something different; something of value.”

         c.         “Our Purpose is to listen to customers and inspire them with smart financial solutions
                    that continually improve their lives and the well-being of our communities.
                    Relationships are at the heart of our Purpose, and what could be more personal than
                    that? This is not a mere collection of words, but rather a blueprint for how we are to
                    conduct ourselves. We ask questions. We listen. We inspire. We focus on
                    continual improvement – for customers, for communities and for ourselves.”

         d.         “Employees are expected and required to take appropriate steps to address issues that
                    subject the bank to risk of potential regulatory, reputational or legal harm.”

         66.        On September 25, 2017, Fifth Third filed a Current Report on Form 8-K with the

SEC to which the Company appended as an exhibit an amended and restated Code, adopted and

approved by the Company’s Board of Directors, including defendant Carmichael, on September 19,

2017 (“2017 Code”). The 2017 Code included a message from Carmichael stating, “Doing the right

thing is central to our ability to achieve our Vision to be the One Bank people most value and trust.

It’s a commitment that inspires us to create a great customer experience . . . . It is a commitment that

forms the bedrock of Fifth Third’s reputation as a respected corporate citizen. And it is a

commitment that begins with each Fifth Third employee.” The misleading statements in the 2017

Code were, in pertinent part:

         a.         “Fifth Third believes that fair and honest business practices are essential to keeping
                    our customer at the center of everything we do. We should always act in the best
                    interest of our customers. Unethical business practices, such as incentive gaming,
                    falsifying documents or inflating performance results, are strictly prohibited. You
                    are prohibited from manipulating records, opening accounts without customer
                    authorization, offering customers unnecessary products and falsifying records or
                    applications in order to benefit yourself or other employees of Fifth Third.”

         b.         “Fifth Third is committed to providing customers with financial products and
                    services in ways that avoid the use of any practices that could be deemed predatory,
                    unfair, deceptive or abusive.”

         c.         “Fifth Third Bancorp is committed to minimizing the impact of internal and external
                    fraud to both Fifth Third and our customers. Every employee at every level of the
                    Bancorp is accountable and expected to do their part to protect Fifth Third and our
                    customers from fraudulent activity. There is zero tolerance for internal fraud within
                    Fifth Third’s organization and internal fraudulent activity must be referred to Bank
                                                    - 28 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 32 of 67 PageID #:757




                    Protection when suspected. Failure to report fraudulent activity exposes Fifth Third
                    to regulatory and compliance violations and could lead to significant financial
                    penalties and additional fraud losses.”

         d.         “Employees must not engage in deceptive or dishonest business practices, such as
                    misrepresenting products or offering customers inaccurate or insufficient information
                    about products in order to benefit personally.”

         e.         “A fundamental part of our commitment to integrity is adhering to the letter and the
                    spirit of applicable laws, regulations and Bancorp policies. All employees are
                    required to fully comply with all applicable laws, rules and regulations, as well as
                    with all Fifth Third policies and procedures.”

         67.        On September 24, 2018, Fifth Third filed a Current Report on Form 8-K with the

SEC to which Defendants appended as an exhibit an amended and restated Code, adopted and

approved by the Company’s Board of Directors, including defendant Carmichael, on September 19,

2018 (“2018 Code”). The 2018 Code included the same message from Carmichael as alleged in ¶66.

The misleading statements in the 2018 Code were, in pertinent part:

         a.         “Fifth Third believes that fair and honest business practices are essential to keeping
                    our customer at the center of everything we do. We should always act in the best
                    interest of our customers.” “Unethical business practices are strictly prohibited.
                    Examples of such activities include, but are not limited to”:

                          Incentive gaming

                          Falsifying documents or inflating performance results

                          Manipulating records

                          Opening bogus or fake accounts

                          Opening accounts or selling products without customer authorization

                          Offering customers unnecessary products

                          Falsifying records or applications in order to benefit yourself or other
                           employees of Fifth Third

         b.         “Fifth Third is committed to providing customers with financial products and
                    services in ways that avoid the use of any practices that could be deemed predatory,
                    unfair, deceptive or abusive.”


                                                    - 29 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 33 of 67 PageID #:758




         c.         “Fifth Third Bancorp is committed to minimizing the impact of internal and external
                    fraud to both Fifth Third and our customers. Every employee at every level of the
                    Bancorp is accountable and expected to do [their] part to protect Fifth Third and our
                    customers from fraudulent activity. There is zero tolerance for internal fraud within
                    Fifth Third’s organization and internal fraud activity must be referred to Bank
                    Protection when suspected. Failure to report fraudulent activity exposes Fifth Third
                    to regulatory and compliance violations and could lead to significant financial
                    penalties and additional fraud losses.”

         68.        On September 20, 2019, Fifth Third filed a Current Report on Form 8-K with the

SEC to which Defendants appended as an exhibit an amended and restated Code, adopted and

approved by the Company’s Board of Directors, including defendant Carmichael, on September 16,

2019 (“2019 Code”). The 2019 Code included the same message from Carmichael as alleged in ¶66.

The misleading statements in the 2019 Code were, in pertinent part:

         a.         “Fifth Third believes that fair and honest business practices are essential to keeping
                    our customer at the center of everything we do. We should always act in the best
                    interest of our customers.” “Unethical business practice are strictly prohibited.
                    Examples of such activities include, but are not limited to”:

                          Incentive gaming

                          Falsifying documents or inflating performance results

                          Manipulating records

                          Opening bogus or fake accounts

                          Opening accounts or selling products without customer authorization

                          Offering customers unnecessary products

                          Falsifying records or applications in order to benefit yourself or other
                           employees of Fifth Third

         b.         “Fifth Third is committed to providing customers with financial products and
                    services in ways that avoid any practices that could be deemed predatory, unfair,
                    deceptive or abusive.”

         c.         “Fifth Third Bancorp is committed to minimizing the impact of internal and external
                    fraud to both Fifth Third and our customers. Every employee at every level of the
                    Bancorp is accountable and expected to do [their] part to protect Fifth Third and our
                    customers from fraudulent activity. There is zero tolerance for internal fraud within
                    Fifth Third’s organization and internal fraudulent activity must be referred to Bank
                                                    - 30 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 34 of 67 PageID #:759




                    Protection when suspected. Failure to report fraudulent activity exposes Fifth Third
                    to regulatory and compliance violations and could lead to significant financial
                    penalties and additional fraud losses.”

         69.        The statements in ¶¶65-68, were false and misleading and omitted material facts

because the unethical practices Defendants asserted were prohibited by Fifth Third’s Code of

Business Conduct and Ethics were already taking place at Fifth Third and the Company was under

investigation by the CFPB for the very practices that the Code identified as unethical.

         D.         Defendants’ False and Misleading Statements and Omissions
                    Regarding Fifth Third’s Product Cross Selling, Consumer Business
                    and Customer Relations

         70.        On February 24, 2017, Fifth Third filed its 2016 Form 10-K, signed by defendants

Carmichael and Tuzun, which stated that Fifth Third was “taking advantage of cross-sell

opportunities” generated by synergies formed by the Company’s business segments.

         71.        On February 28, 2018, Fifth Third filed its 2017 Form 10-K, signed by defendants

Carmichael and Tuzun, which contained substantively the same misleading statement as set forth in

¶70, stating that Fifth Third was “taking advantage of cross-sell opportunities” generated by

synergies formed by the Company’s business segments.

         72.        On March 1, 2019, Fifth Third filed its 2018 Form 10-K, signed by defendants

Carmichael and Tuzun, which contained substantively the same misleading statement as set forth in

¶70, stating that Fifth Third was “taking advantage of cross-sell opportunities” generated by

synergies formed by the Company’s business segments.

         73.        On December 7, 2016, defendants Carmichael and Tuzun presented at the Goldman

Sachs US Financial Services Conference. During the conference Carmichael spoke to investors

about Fifth Third’s consumer growth strategy, stating that the Company was “looking for a more

balanced growth between our consumer and our commercial businesses” and “[t]o that end, we are



                                                   - 31 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 35 of 67 PageID #:760




focused on growing our credit card and unsecured personal lending businesses. Both of these

businesses have attractive return profiles and growth potential.”

         74.        On January 24, 2017, Fifth Third hosted an earnings conference call, attended by

Carmichael and Tuzun, to discuss the Company’s 4Q 2017 financial results. Carmichael talked

again about Fifth Third’s consumer growth strategy, which was to grow credit cards and consumer

loans to “allow us to achieve a better balance between commercial and consumer loan growth.”

During the conference call analysts asked Carmichael about Fifth Third’s strategy and “what is

going to make you different than just being a good bank?” Carmichael responded:

                 . . . we have a great business model. We have the right businesses that we are
         in, right, and we do a fantastic job of going to the market and our people do a
         fantastic job of going to the market really as one bank – Fifth Third.

                 And it is really about harvesting the full relationships of the customer
         relationships on the consumer side, on the commercial side. It is about providing the
         right products and services to our customers and really being the one bank our
         customers most value and trust. We have worked hard to put that model in place
         across our franchise. So we feel very good about that.

                 And really our strong brand and our footprint is extremely important to us
         and we are going to continue to focus on our brand equity in the marketplace. But
         when you look at it across the board we have strong earnings capacity, we have a
         great team in place, we have invested heavily in the right products. We made some
         strategic moves recently that position us well for the future. And I think we will
         have the products, the services and the team to deliver on that in the market.

         75.        On March 7, 2017, defendants Carmichael and Tuzun presented at RBC Capital

Markets Financial Institutions Conference. Carmichael again discussed with analysts and investors

Fifth Third’s consumer growth strategy, stating, “Growth in credit cards and other consumer loans

should allow us to achieve a better balance between commercial and consumer loan growth.”

During the call, Carmichael boasted about Fifth Third’s ranking as “the second most trusted

company for retail banking” and told investors that the Company takes “pride in this because we

believe in putting the customer at the center of everything we do. In addition to being a trusted


                                                  - 32 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 36 of 67 PageID #:761




partner, we have received high customer satisfaction scores and our mobile offerings have received a

number of accolades.”

         76.        On December 7, 2017, Fifth Third hosted an Investor Day for analysts and investors,

which was attended by Carmichael and Tuzun. During the conference Carmichael talked about the

customer experience and providing customers with the products they need. Carmichael stated: “It

starts with the financial needs analysis, and we dive deep into understanding the needs of that

customer. . . . Once again, we can’t be a great bank if we don’t focus on taking care of the customer,

and we measure this very carefully. We got to make sure that we have products that are seamless,

convenient, fast, that they’re tailored to meet the customer needs.” During the same call Carmichael

also emphasized that “Value and trust is extremely important.”

         77.        During the same call Philip McHugh, a Fifth Third executive vice president, also

talked about the customer experience, stating:

         First, we focus on the customer, right? We want to understand their state of mind,
         their situation, their needs, emotionally how can we connect with them? Then, we
         utilize fundamental selling skills. We ask thought-provoking questions to clarify
         their needs. We teach our teams to listen, stop talking, listen. Let the customer tell
         us what they want, then we earn the right to advance with those customers by
         explaining what we heard, confirming but also displaying significant product
         knowledge and how we can help them and then we provide solutions based on those
         needs.

         78.        During the investor call, Frank R. Forrest, Fifth Third’s Chief Risk Officer, discussed

at length the Company’s risk management practices, stating:

                   “We have enhanced risk management programs and processes across the firm. And
                    through all these actions, we are now achieving strong and consistent results, and we
                    are exceptionally well positioned to perform through the next cycle.”

                   “[W]e are managing the risk across the company today exceptionally well.”

                   “We’ve improved expertise in the most significant areas of risk that face our industry
                    and our company. That includes . . . customer practices. . . .”



                                                    - 33 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 37 of 67 PageID #:762




                   “I’m now going to talk a little bit about culture and how we manage conduct risk.
                    We all know that conduct risk, ethics, how we handle our customer relationships,
                    how we treat our employees, it’s all been headline risk. We’ve read a lot about it.
                    Conduct risk at Fifth Third Bank is well managed, and it’s in alignment with our core
                    values. It is foundational in everything we do to have a strong risk culture and a One
                    Bank strategy that Greg just covered. We have a corporate responsibility and
                    reputation office that provides oversight in governance of key areas that drive our
                    culture, and that includes ethics and diversity and community commitment and
                    safeguarding the reputation of the company, which is one of my primary
                    responsibilities. All of these areas are critical elements of our company’s culture,
                    and we closely monitor these activities and report them to the Board and to
                    management and to our regulators.”

                   “The last consumer portfolio I want to talk briefly about is card. It’s $2.2 billion
                    today. It’s 6% of our overall consumer portfolio. But we have a strategy that you’ll
                    hear about to grow this portfolio within our appetite with a measured and a managed
                    approach. We’ve been actually recruiting industry experts recently to help us grow
                    the business within our defined risk profile, and we see some opportunity here, and
                    we are advancing the use of analytics to improve our credit decisioning on the card
                    business.”

           79.      On October 23, 2018, Fifth Third hosted an earning conference call with investors,

which was attended by Carmichael and Tuzun, to discuss the Company’s 3Q 2018 financial results.

During the call Carmichael told investors that organic growth was a top priority for the Company,

stating, “Our third priority is to pursue profitable organic growth opportunities in our key businesses.

In addition to our branch network optimization initiative to drive improved household, deposit, and

revenue growth across our retail footprint, we’re also prioritizing organic growth opportunities

across all areas of the franchise.”

           80.      On January 22, 2019, Fifth Third hosted an earnings conference call with investors,

which was attended by Carmichael and Tuzun, to discuss the Company’s 4Q and 2018 financial

results.       During the call Carmichael stated that “we continue to invest in organic growth

opportunities, including the previously communicated branch network optimization.”

           81.      The statements identified in ¶¶70-80, were materially false and misleading and

omitted material facts because Defendants failed to disclose that since at least 2008 Fifth Third had

                                                    - 34 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 38 of 67 PageID #:763




been using unethical account practices to increase the number of products and services it provided to

its customers. Without customers’ knowledge or consent, Fifth Third’s employees were incentivized

to open accounts, transfer funds from customer accounts to improperly opened accounts, enroll

customers in online banking, and activate unauthorized lines of credit. In doing so Fifth Third

endangered its customers’ data and created the illusion of stable growth in its consumer business.

Fifth Third also failed to disclose that it had received an Investigative Demand from the CFPB on

November 3, 2016, which informed Defendants that CFPB was investigating Fifth Third for its

unethical and illegal banking practices.

         E.         Defendants’ False and Misleading Statements Concerning Fifth
                    Third’s Incentive Compensation

         82.        On March 9, 2017, Fifth Third filed a Proxy Statement with the SEC, which was

reviewed by defendants Carmichael and Tuzun. The Proxy Statement discussed the Company’s

compensation plan, stating in pertinent part:

         a.         “The Company endeavors to attract and retain the best people in the financial
                    services industry and motivate them to fulfill the Company’s Vision of becoming the
                    One Bank that people most value and trust. We intend to accomplish this in the way
                    that we consider our shareholders’ long-term interests, by establishing compensation
                    programs that reward our people for delivering products our customers highly value,
                    and avoiding excessive risk. Our compensation philosophy comprises the following
                    guiding principles”:

                          Manage risk effectively within incentive programs designed to pay for
                           performance.

                          Align compensation with long-term shareholder interests.

                          Provide strong oversight of executive pay.

                          Conduct recurring processes that ensure strategic and fiscal soundness along
                           with balanced risk taking.

         b.         “We incorporate formulaic and discretionary risk-balancing mechanisms, which
                    outline specific metrics for modifying payouts to discourage unnecessary or
                    imprudent risk-taking actions.”


                                                   - 35 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 39 of 67 PageID #:764




         c.         “In December 2015, the Committee, in conjunction with the Risk and Compliance
                    Committee, reviewed our executive and other incentive programs. Based on the
                    provisions and actions above, the Committee concluded that their design and/or
                    metrics do not encourage unnecessary and/or inappropriate risk taking.”

         83.        On March 6, 2018, Fifth Third filed a Proxy Statement with the SEC, which was

reviewed by defendants Carmichael and Tuzun. The Proxy Statement discussed the Company’s

compensation plan, stating in pertinent part:

         a.         “At Fifth Third, we endeavor to attract and retain the best people and motivate them
                    to fulfill the Company’s Vision of becoming the One Bank that people most value
                    and trust. We intend to accomplish this in the way that we consider our
                    shareholders’ long-term interests, by establishing compensation programs that
                    reward our people for delivering products and services our customers highly value,
                    and for avoiding excessive risk.”

         b.         “We believe it is critical to bring a multi-faceted strategy toward mitigating risk in
                    incentive plans. We incorporate formulaic and discretionary risk-balancing
                    mechanisms, which include specific metrics for modifying payouts to discourage
                    taking unnecessary or imprudent risks.”

         c.         “In February 2017, the Committee, in conjunction with the Risk and Compliance
                    Committee, reviewed our executive and other incentive programs. Based on the
                    provisions and actions above, the Committee concluded that their design and/or
                    metrics do not encourage taking unnecessary or inappropriate risk.”

         84.        On March 6, 2019, Fifth Third filed a Proxy Statement with the SEC, which was

reviewed by defendants Carmichael and Tuzun. The Proxy Statement discussed the Company’s

compensation plan, stating in pertinent part:

         a.         “Our compensation methodology and structure centers on our compensation
                    philosophy, which comprises the following guiding principles”:

                          Manage risk effectively within incentive programs designed to pay for
                           performance.

                          Align compensation with long-term shareholder interests.

                          Provide strong oversight of executive compensation.

                          Conduct recurring processes that ensure strategic and fiscal soundness along
                           with balanced risk taking.


                                                    - 36 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 40 of 67 PageID #:765




         b.         “We believe it is critical to bring a multi-faceted strategy toward mitigating risk in
                    our compensation programs and incentive plans. We incorporate formulaic and
                    discretionary risk-balancing mechanisms, which include specific metrics for
                    modifying payouts to discourage taking unnecessary or imprudent risks.”

         c.         “In December 2018, the Committee met jointly with the Risk and Compliance
                    Committee to review our executive and other incentive programs. Based in part on
                    the provisions and actions above, the Committee concluded that the design and/or
                    metrics of such programs do not encourage taking unnecessary or inappropriate risk.”

         85.        The statements identified in ¶¶82-84, were materially false and misleading and

omitted material facts because Defendants failed to disclose that Fifth Third used incentive

compensation programs that rewarded managers and their subordinate employees for selling new

products and services to existing customers. Fifth Third also failed to disclose that these incentive

compensation plans were not properly implemented and monitored and were therefore creating

incentives for Fifth Third employees to engage in misconduct in order to meet goals and earn

additional compensation.

VI.      THE TRUTH IS REVEALED

         86.        On March 2, 2020, less than five weeks after it was reported that Fifth Third’s Chief

Risk Officer Frank Forrest was retiring, and after Forrest had completed over $3.0 million in Class

Period insider stock sales, the Company filed its Annual Report on Form 10-K for FY 2019 with the

SEC. At page 161 of the Form 10-K, Fifth Third disclosed for the first time that “the CFPB staff has

notified Fifth Third that it intends to file an enforcement action in relation to alleged unauthorized

account openings. . . . The impact of this potential enforcement action has been reflected in our

reasonably possible losses.” After the close of the market on March 2, 2020, Barclays Capital issued

a report on Fifth Third titled “2019 10-K Review: CFPB Action for Unauthorized Account

Openings.” Based on the Form 10-K, the report included that “CFPB staff notified FITB [Fifth

Third] that it intends to file an enforcement action in relation to alleged unauthorized account

openings.” The report also identified that in conjunction with the disclosure of the CFPB action,

                                                    - 37 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 41 of 67 PageID #:766




Fifth Third had more than doubled its reserve for “reasonably possible . . . losses related to

regulatory proceedings,” from $27 million in 3Q 2019 to $56 million.

         87.        Despite burying the information about the CFPB action in the Form 10-K, members

of the media also uncovered and reported the negative news. For example, on March 4, 2020, the

online publisher housingwire.com published an article titled “Fifth Third facing its own fake account

fiasco: Bank discloses that CFPB plans enforcement action.” The same day, American Banker

issued an article titled “Fifth Third latest bank in CFPB crosshairs over phony accounts.” And on

March 6, 2020, Axios issued a story reporting that “[t]he banking industry’s fake account scheme

may have been widespread” and that “the CFPB is targeting [Fifth Third] for ‘alleged unauthorized

account openings.’”

         88.        As a result of the disclosure about the CFPB fake account action, Fifth Third’s stock

price dropped from a close of $25.72 on March 2, 2020 to a close of $24.44 on March 3, 2020, a

$1.28 per share decline on unusually high volume. Fifth Third’s share price continued to drop in the

days following the disclosure of the CFPB action, falling to $22.20 by March 6, 2020, a loss of

$3.52 per share or 14% in four days.

         89.        During the day on Monday, March 9, 2020, the CFPB issued a press release titled

“Consumer Financial Protection Bureau Files Suit Against Fifth Third Bank, National Association

for Allegedly Opening Unauthorized Accounts and Enrolling Consumers in Unauthorized Products

and Services” and filed its complaint alleging Fifth Third had violated the Consumer Financial

Protection Act’s prohibition against unfair and abusive acts, as well as the Truth in Lending Act and

the Truth in Savings Act.

         90.        The CFPB press release reported that “for several years Fifth Third, without

consumers’ knowledge or consent: opened deposit and credit-card accounts in consumers’ names;

transferred funds from consumers’ existing accounts to new, improperly opened accounts; enrolled
                                                   - 38 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 42 of 67 PageID #:767




consumers in unauthorized online-banking services; and activated unauthorized lines of credit on

consumers’ accounts.” It further reported that “for years and continuing through at least 2016, Fifth

Third used a ‘cross-sell’ strategy to increase the number of products and services it provided to

existing customers; used an incentive-compensation program to reward selling new products; and

conditioned employee-performance ratings and, in some instances, continued employment on

meeting ambitious sales goals”; and “despite knowing since at least 2008 that employees were

opening unauthorized consumer-financial accounts, Fifth Third took insufficient steps to detect and

stop the conduct and to identify and remediate harmed consumers.” Linked to the press release was

the filed version of the CFPB’s complaint.

         91.        The CFPB’s complaint, filed in the United States District Court for the Northern

District of Illinois, alleged eight counts against Fifth Third for violations of the Consumer Financial

Protection Act’s prohibition against unfair and abusive acts or practices as well as the Truth in

Lending Act and the Truth in Savings Act and their implementing regulations. According to the

complaint, “Fifth Third used a ‘cross-sell’ strategy to increase the total number of products and

services it provided to existing customers” and “also used an incentive-compensation program that

rewarded managers and their subordinate employees for selling new products and services to

existing customers.” The CFPB identified, “By 2010, at the latest, Fifth Third was aware that

employees were opening products and services in consumers’ names without those consumers’

knowledge or consent in order to achieve sales goals or obtain incentive rewards.” According to a

March 9, 2020 report in The New York Times, “A person familiar with the bank’s operations said it

had begun investigating potential unauthorized transactions in 2010, after its internal compliance

systems raised alarms.”

         92.        The CFPB alleged that both deposit accounts and credit card accounts were opened

without customers’ knowledge or consent. For example, “Fifth Third imposed aggressive sales goals
                                                  - 39 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 43 of 67 PageID #:768




for its employees to sell credit cards to consumers, and its incentive-compensation program

rewarded employees for selling new credit cards.” As a result, the complaint alleged, “By 2009, at

the latest, Fifth Third noticed a spike in unauthorized credit cards being issued to consumers.”

Nevertheless, “Fifth Third continued to emphasize sales and to maintain credit-card sales goals and

incentive compensation.”

         93.        Fifth Third also “imposed aggressive sales goals for its employees to enroll

consumers in its online-banking services,” and in order to hit these goals “[f]rom at least 2010

through at least 2016, Fifth Third enrolled consumers in online-banking services without their

knowledge or consent.” Similarly, for Fifth Third’s “Early Access” program – a fee-based line of

credit that allows funds to be withdrawn before they have been deposited in an account – the

Company “imposed aggressive sales goals for its employees… and its incentive-compensation

program rewarded employees for enrolling consumers in ‘fee-based products,’ including Early

Access.” According to the CFPB:

                Fifth Third opened Early Access lines of credit on consumers’ deposit
         accounts without their knowledge or consent. Fifth Third was aware of this by June
         2010, when senior management was notified of an increase in the number of calls by
         employees to the internal whistleblower hotline regarding the unauthorized opening
         of Early Access lines of credit.

         94.        As the CFPB complaint emphasized, “Even after learning of unauthorized Fifth Third

consumer-financial products and services by 2008, Fifth Third failed to change its sales practices to

avoid consumer harm. Instead, Fifth Third continued to foster sales practices that were likely to

cause unauthorized products and services.” According to the CFPB, Fifth Third “failed to take steps

to determine and address a root cause of unauthorized accounts, which was consistently said by

employees to be intense sales pressure” and “failed to close known loopholes in its collection of

proof of consumer authorization, thereby making it easy for employees to open accounts without



                                                  - 40 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 44 of 67 PageID #:769




valid signature cards for deposit accounts or applications for credit products.” “In short,” as the

CFPB alleged, “Fifth Third focused on its own financial interests to the detriment of consumers.”

         95.        The CFPB press release and complaint immediately generated national news. For

example, prior to the close of the market on March 9, 2020, Reuters published an article titled “U.S.

consumer watchdog charges Fifth Third Bank on opening phony accounts” that reported, “The U.S.

Consumer Financial Protection Bureau (CFPB) said on Monday it charged Fifth Third Bank,

National Association, with creating fake client deposit and credit-card accounts and transferring

clients’ funds to those accounts without consent, citing an abuse of fair lending and savings laws.”

Similarly, The New York Times published an article on March 9, 2020 about the CFPB action

headlined “Fifth Third Bank Opened Fraudulent Accounts, Consumer Bureau Says: For more than

eight years the bank ignored signs that employees were opening unauthorized accounts to meet

aggressive sales goals, a federal regulator said in a lawsuit.” The same day The Wall Street Journal

published an article titled “CFPB Says Fifth Third Employees Opened Accounts Without Customer

Consent: Lawsuit alleges bank didn’t do enough to monitor or adjust sales goals.” And the

following day, DealBreaker published an article about the Fifth Third unauthorized account scandal

titled “Fake Accounts Were Such a Good Idea, They Thought Of It Twice.”

         96.        In a substantial part as a result of the disclosures about Fifth Third’s unauthorized

account scandal, the Company’s stock price dropped from a close of $22.20 on March 6, 2020 to a

close of $18.30 on March 9, 2020, a $3.90 per share decline. While the entire market was declining

on March 9, 2020, Fifth Third’s stock price fell substantially more than the market as a whole (as

reflected by the S&P 500) and the stock price of peer banks. Fifth Third’s share price continued to

drop in the days following the filing of the CFPB action, falling to $15.90 by March 12, 2020, a loss

of $6.30 per share or 28% in four days. Indeed, prior to the market opening on March 10, 2020, a

CNBC article identified Fifth Third as one of the “biggest movers in the premarket” and reported,
                                                   - 41 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 45 of 67 PageID #:770




“The bank was charged by the Consumer Financial Protection Bureau with opening new accounts

without customer consent, in order to meet sales goals.” An article published on The Motley Fool

website titled “Why Fifth Third’s Stock Plunged Over 20% in the Last Week” reported:

                 On top of those two strong headwinds [the Covid-19 pandemic and the
         Federal Reserve lowering interest rates], Fifth Third got hit with a lawsuit from the
         Consumer Financial Protection Bureau (CFPB) on March 9 for alleged illegal
         practices. . . . All this adds up to tough times for Fifth Third as the stock is down
         about 27% in the past five trading days during trading on Tuesday, and 54% year-to-
         date.

         97.        An April 5, 2020 article, also published on The Motley Fool website, similarly

reported, “Fifth Third’s stock probably wouldn’t have fallen nearly as much in March, but it had the

added headwind of being sued by the Consumer Financial Protection Bureau (CFPB) on March 9,

which accused Fifth Third of opening fake accounts, not unlike the scandal that enveloped Wells

Fargo (NYSE:WFC) in 2016.”

VII.     ADDITIONAL SCIENTER ALLEGATIONS

         98.        By virtue of the facts set forth herein, it may be strongly inferred that Defendants

knew or recklessly disregarded that the statements in §V, supra, were misleading to investors and

omitted material information.

         A.         Defendants’ Admitted Knowledge of Known Risks

         99.        In addition to defendant Carmichael’s receipt of the CFPB Investigative Demand

Notice on November 3, 2016, Defendants’ public statements throughout the Class Period evidence

that they would have known, or at a minimum recklessly disregarded, both the CFPB investigation

and the unauthorized account issue at Fifth Third.

         100.       Defendants assured investors during Fifth Third’s earnings calls and in its SEC

Filings that the Company’s “robust and active risk management practices” ensured that Defendants’




                                                   - 42 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 46 of 67 PageID #:771




knew about the kind of predatory banking practices at issue here and that such issues were escalated

to senior management and the Board of Directors as a matter of course.

         101.       For example, Fifth Third’s 3Q 2016 Form 10-Q, filed November 9, 2016, stated that

Fifth Third “focuses on managing regulatory compliance risk in accordance with the Bancorp’s

integrated risk management framework, which ensures consistent processes for identifying,

assessing, managing, monitoring, and reporting risks.” Fifth Third further assured investors that it

reported and escalated all compliance issues to senior management and the Board of Directors

systematically:

                 Fifth Third also focuses on the reporting and escalation of compliance issues
         to senior management and the Board. The Management Compliance Committee is
         the key committee that oversees and supports Fifth Third in the management of
         compliance risk across the enterprise. The Management Compliance Committee
         oversees Fifth Third-wide compliance issues, industry best practices, legislative
         developments (in coordination with the Regulatory Change Management
         Committee), regulatory concerns, and other leading indicators of compliance risk.
         The Management Compliance Committee reports to the Enterprise Risk Management
         Committee,2 which reports to the Risk and Compliance Committee of the Board of
         Directors.

         102.       Defendants repeated substantively identical statements concerning Fifth Third’s

processes for reporting and escalating compliance and other risk issues in the Bank’s FY 2016 Form

10-K, filed February 24, 2017 (¶101).

         103.       Defendants Carmichael and Tuzun both signed the Company’s Forms 10-K and

Forms 10-Q filed during the Class Period and certified them pursuant to the Sarbanes-Oxley Act

(“SOX”). These SOX certifications also evidence that Defendants would have known, or had to

recklessly disregard, the predatory banking practices, stating that Carmichael and Tuzun are

“responsible for establishing and maintaining disclosure controls and procedures,” that they



2
      At all times during the Class Period, Carmichael was a member of the Enterprise Risk Management
Committee (“ERMC”).

                                                  - 43 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 47 of 67 PageID #:772




“designed” and “[e]valuated the effectiveness of” Fifth Third’s “disclosure controls and procedures,”

and that they have “disclosed” “[a]ll significant deficiencies and material weaknesses” and “[a]ny

fraud, whether or not material, that involves management or other employees who have a significant

role in the Registrant’s internal control over financial reporting.”

         104.       In Fifth Third’s 1Q 2017 Form 10-Q, filed May 5, 2017, Defendants repeated

statements substantively identical to those in its prior SEC reports concerning the Bank’s processes

for reporting and escalating compliance and other risk issues (¶¶101-102). It also elaborated on the

Company’s Risk Management Process, assuring investors that this process “provides a consistent

and integrated approach for managing risks and ensuring appropriate risk mitigants and controls are

in place, and risks and issues are appropriately escalated.” And it explained precisely how the

Company escalated compliance issues to the Bank’s senior management and the Board in new detail:

                 The Bancorp’s risk governance structure includes management committees
         operating under delegation from, and providing information directly or indirectly to,
         the Board. The Bancorp Board delegates certain responsibilities to Board sub-
         committees, including the RCC as outlined in each respective Committee Charter,
         which may be found on https://www.53.com. The ERMC, which reports to the RCC,
         comprises senior management from across the Bancorp and reviews and approves
         risk management frameworks and policies, oversees the management of all risk types
         to ensure that aggregated risks remain within the Bancorp’s risk appetite, and fosters
         a risk culture to ensure appropriate escalation and transparency of risks.

         105.       Defendants repeated substantively identical statements concerning Fifth Third’s

robust risk identification and escalation process in the 2Q and 3Q 2017 Form 10-Qs, filed August 8,

2017, and November 6, 2017, respectively (¶¶101-102, 104).

         106.       Defendants also filed and published Fifth Third’s Code of Business Conduct and

Ethics with the SEC on September 25, 2017. The 2017 Code evidences that Defendants would have

known about, or recklessly disregarded, the unauthorized account issues and the CFPB investigation

that they omitted from their public statements to investors. The 2017 Code mandated reporting of

any suspected fraud and compliance violations across the entire Company. Indeed, in prohibiting
                                                 - 44 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 48 of 67 PageID #:773




“unethical business practices” and telling investors that “Fifth Third is fully committed to

maintaining non-abusive and anti-predatory lending practices,” the 2017 Code enumerated the exact

unauthorized account practices at issue here:

         Unethical business practices, such as incentive gaming, falsifying documents or
         inflating performance results, are strictly prohibited. You are prohibited from
         manipulating records, opening accounts without customer authorization, offering
         customers unnecessary products and falsifying records or applications in order to
         benefit yourself or other employees of Fifth Third.

         107.       The 2017 Code further held each employee “accountable for . . . [r]eporting any

potential violations or ethical concerns promptly and in an appropriate manner.” Fifth Third

managers were warned that they “must respond to misconduct and report violations as soon as you

witness them or are made aware.” And the Company insisted that “[e]very Fifth Third employee has

a responsibility to communicate situations that could cause risk or harm to the Bank or our

customers” – “manager and non-manger alike” – even if the employee “may not have all the

information.” Citing its commitment to “adhering to the letter and the spirit of applicable laws,

regulations and Bancorp policies,” the 2017 Code further stated that “[a]ll employees are required to

fully comply with all applicable laws, rules and regulations, as well as with all Fifth Third policies

and procedures.” To facilitate such reporting and escalating, the 2017 Code required Fifth Third

employees and executives to “refer all cases of suspected fraud through the appropriate channels,”

which included a 24-hour a day ethics hotline, a Fraud Hotline, and a Fraud Referral Form. The

2017 Code also affirmed that any and all of this mandatory reporting was investigated and thus

escalated: “The Bancorp investigates every concern that employees report through any channel” and

that “[e]very report of a violation is taken seriously.”

         108.       The 2017 Code also assured investors that Fifth Third was committed to “the integrity

and accuracy” of its “[b]usiness and financial records,” which it described as “critical to Fifth Third

Bancorp’s operations,” including “those filed and/or produced with the Securities Exchange
                                                   - 45 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 49 of 67 PageID #:774




Commission.” To ensure these records “are complete, fair, accurate, clear and transparent,” Fifth

Third emphasized its “Disclosure Council and Disclosure Council Guidelines that govern filing and

disclosures.”

         109.       Fifth Third also held an Investor Day conference on December 7, 2017, during which

its Chief Risk Officer Frank Forrest further extolled the Company’s “strong proactive risk

management” and stated, “Risk management at Fifth Third is embedded in our culture, in everything

we do.” In the context of “headline risk” in the banking sector shortly after Wells Fargo’s

unauthorized account scandal was disclosed, Forrest assured investors that “we closely monitor these

activities and report them to the Board and to management and to our regulators.”

         110.       Defendants filed Fifth Third’s FY 2017 Form 10-K on February 28, 2018. In it,

Defendants repeated the statements from the Bank’s earlier SEC filings concerning its “effective”

risk management reporting and escalating processes (¶¶101-102, 104-105). After reaffirming that

Fifth Third’s Risk Management Process “ensures consistent processes for identifying, assessing,

managing, monitoring, and reporting risks” and “fosters a risk culture to ensure appropriate

escalation,” Defendants added that “escalat[ing] risks and issues” was a “core principle[ ]” that

“ensure[d] the Bancorp is operating in a safe and sound manner.”

         111.       In Fifth Third’s subsequent quarterly and annual reports during the Class Period –

filed May 4, 2018, August 8, 2018, November 6, 2018, March 1, 2019, May 10, 2019, August 8,

2019, November 8, 2019, and March 2, 2020 – Defendants repeated the statements from the Bank’s

2017 Form 10-K concerning the robust risk identification and escalation process nearly verbatim.

And beginning with the 2Q 2019 Form 10-Q, filed August 8, 2019, Defendants added to Fifth

Third’s filings the unequivocal statement that the Bank’s risk management processes “ensure” that

“risks and issues are appropriately escalated . . . to the Bancorp’s management and Board.”


                                                  - 46 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 50 of 67 PageID #:775




         112.       Fifth Third updated its Code of Business Conduct & Ethics in 2018 and 2019, filing

these updates with the SEC and publishing them on September 24, 2018, and September 18, 2019,

respectively. The 2018 and 2019 Codes were identical to each other and nearly identical to the 2017

Code (including the mandatory requirements for reporting and escalating risks and issues) with one

addition, a purported prohibition on “[o]pening bogus or fake accounts.” The 2018 and 2019 Codes

also stated that “Fifth Third is committed to providing customers with financial products and

services in ways that avoid any practices that could be deemed predatory, unfair, deceptive or

abusive.”

         113.       Defendants filed Fifth Third’s 2020 Proxy Statement with the SEC on March 4, 2020.

The 2020 Proxy Statement assured investors that “[t]he Bancorp’s risk governance structure ensures

proper oversight of risk across the firm and provides a path for escalation of risks and issues to

management and board-level committees to drive effective risk decisioning.” The 2020 Proxy

Statement further emphasized defendant Carmichael’s role in reporting and escalating risks and

issues, stating that “he drove accountability for a culture of strong risk management and regulatory

results” and “was also responsible for customer experience results.”

         B.         Defendants Collect Over $35.4 Million in Incentive Compensation and
                    Insider Trading

         114.       The Individual Defendants were incentivized to conceal the unauthorized account

practices at Fifth Third and the CFPB investigation of those practices because a significant portion of

their compensation was performance-based. According to Fifth Third’s Definitive Proxy Statement

dated March 9, 2017, the executive compensation structure largely comprised “pay for performance”

incentive compensation, with “stock price growth,” “performance relative to [banking] peers,” and a

“risk performance assessment” the key factors in determining the executive’s incentive

compensation.

                                                  - 47 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 51 of 67 PageID #:776




          115.      By failing to disclose the use of fake accounts at Fifth Third and the CFPB’s

investigation of the Company’s practices, defendants Carmichael and Tuzun artificially inflated Fifth

Third’s stock price and obfuscated known risks facing the bank. As a result, they were able to

collect significant incentive compensation during the Class Period.

          116.      As set forth in the chart below, Carmichael’s incentive compensation for each of

2016, 2017 and 2018 (paid in 2017, 2018 and 2019, respectively) was both significant and far

exceeded his annual salary:

  Year                Salary           Incentive Compensation          Incentive Compensation
                                          and Stock Awards                 as a % of Salary
   2016              $994,287                 $6,250,004                         629%

   2017             $1,000,064                $7,324,998                         732%

   2018             $1,088,531                $9,849,976                         905%


          117.      In total, during the Class Period and while the truth about Fifth Third’s predatory

banking practices and the CFPB investigation were kept hidden from investors, Carmichael collected

over $23.4 million in incentive-based compensation, which represented more than 88% of his total

compensation. As of March 2020, when the truth about the unauthorized accounts and CFPB

investigation began to be revealed, Carmichael’s incentive compensation was cut by $2.4 million

relative to what he collected in 2019.

          118.      As set forth in the chart below, Tuzun’s incentive compensation for each of 2016,

2017 and 2018 (paid in 2017, 2018 and 2019, respectively) was also both significant and far

exceeded his annual salary:

  Year                Salary           Incentive Compensation          Incentive Compensation
                                          and Stock Awards                 as a % of Salary
   2016              $519,342                 $1,900,000                        366%



                                                   - 48 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 52 of 67 PageID #:777




  Year                Salary           Incentive Compensation              Incentive Compensation
                                          and Stock Awards                     as a % of Salary
   2017              $553,426                 $2,030,003                            367%

   2018              $586,015                  $2,350,011                           401%


          119.      In total, during the Class Period and while the truth about Fifth Third’s unauthorized

account practices and the CFPB investigation were kept hidden from investors, Tuzun collected over

$6.2 million in incentive-based compensation, which represented more than 79% of his total

compensation. As of March 2020, as the truth about the unauthorized accounts and CFPB

investigation began to be revealed, Carmichael’s incentive compensation was cut by over 12%

($285,000) relative to what he collected in 2019.

          120.      In addition to his $23.4 million in incentive compensation, during the Class Period

Carmichael sold more than $5.8 million of his Fifth Third stock while in possession of material

information about the CFPB investigation and unauthorized account practices. As reflected in the

chart below, Carmichael sold his Fifth Third stock at prices that were $3.57 to $16.47 per share

(22% to 104%) higher than where the stock price traded following the March 2020 disclosures of the

truth.

        Date                  Number of Shares               Share Price            Total Proceeds
    Nov. 10, 2016                 17,689                       $23.45                  $414,807
    Nov. 16, 2016                 36,821                       $25.11                  $924,575
    Feb. 13, 2018                 87,613                       $32.37                 $2,836,033
    Oct. 29, 2019                 55,251                       $29.59                 $1,634,877
          Total                     197,374                                           $5,810,292

          121.      Based on the Form 4 that was filed in conjunction with Carmichael’s October 29,

2019 stock sale, he continued to hold 567,440 shares of Fifth Third stock. Accordingly, during the

Class Period, Carmichael sold 26% of his Fifth Third stock. Carmichael’s stock sales during the

Class Period were also inconsistent with his transactions before and after the Class Period. In the 18

                                                    - 49 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 53 of 67 PageID #:778




months before the start of the Class Period and in the six months following the end of the Class

Period, Carmichael did not sell any of his Fifth Third stock.

         C.         Defendants Complete $242 Million Offering of Fifth Third Securities

         122.       On September 17, 2019, while Fifth Third’s common stock price continued to trade at

artificially inflated levels and investors were unaware of the CFPB investigation or unauthorized

account scandal, Defendants sold 10,000,000 preferred shares at $25.00 per share. The prospectus

for the offering incorporated the misleading risk factors from Fifth Third’s March 1, 2019 Form 10-

K (¶55, supra) and stated that the proceeds from the offering would be used “for general corporate

purposes, which may include repurchases of shares of our common stock.” The success of the

offering depended on both keeping Fifth Third’s common stock price artificially inflated and in

keeping the CFPB investigation and predatory banking practices concealed from investors. As a

result of the September 2019 offering, Defendants were able to raise $242 million.

         D.         Defendants Issued 131 Million Shares of Fifth Third Common Stock
                    to Complete $4.3 Billion Acquisition of MB Financial

         123.       On March 22, 2019, in its largest deal in 20 years, Fifth Third completed the $4.7

billion acquisition of Chicago-based MB Financial. To complete the acquisition, Defendants needed

to convince MB Financial shareholders to vote for the acquisition. The Registration Statement used

to solicit the vote of MB Financial shareholders touted “the historical performance of Fifth Third

common stock,” but it failed to disclose the unauthorized account issues at Fifth Third or the CFPB’s

investigation.       The Registration Statement also incorporated the false and misleading risk

disclosures, identified above, in Fifth Third’s FY 2017 Form 10-K (¶54, supra). Unaware of the

material facts about the unauthorized account practices and CFPB investigation, MB Financial

shareholders approved the acquisition.




                                                   - 50 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 54 of 67 PageID #:779




         124.       Defendants also needed to fund the $4.7 billion acquisition of MB Financial. Because

Fifth Third did not have sufficient capital to complete the acquisition with cash, Defendants had to

use the Company’s common stock to fund 90% of the acquisition price. Accordingly, Defendants

issued approximately 131 million new shares of Fifth Third common stock that, as of March 22,

2019, was trading at the artificially inflated price of $24.62 per share.

         125.       Had the truth been known about the unauthorized account scandal and CFPB

investigation, Defendants would not have been able to complete the acquisition of MB Financial or,

if it had been approved, would have had to issue substantially more stock to fund the acquisition.

Indeed, based on Fifth Third’s stock price on March 12, 2020, following the disclosures of

Defendants’ fraudulent conduct, Defendants would have had to issue 71.8 million more shares of

stocks – 54% – than they did by completing the MB Financial acquisition while the Company’s

stock price was artificially inflated.

VIII. LOSS CAUSATION AND ECONOMIC LOSS

         126.       During the Class Period, as detailed herein, Defendants made misleading statements

and material omissions and engaged in a scheme to deceive the market and a course of conduct that

artificially inflated the price of Fifth Third common stock and operated as a fraud or deceit on Class

Period purchasers of Fifth Third common stock by failing to disclose that the Company’s incentive

structure had led to fraudulent customer accounts and credit cards opened in violation of consumer

protection laws and regulations and that Fifth Third had been subject to a CFPB investigation of

these activities since November 2016.

         127.       Defendants’ false and misleading statements had their intended effect and directly and

proximately caused Fifth Third common stock to trade at artificially inflated levels, reaching a Class

Period high of $34.26 per share.



                                                    - 51 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 55 of 67 PageID #:780




         128.       As a result of Defendants’ fraudulent conduct as alleged herein, the price at which

Fifth Third common stock traded was artificially inflated throughout the Class Period. When

Plaintiff and other members of the Class purchased their Fifth Third common stock, the true value of

such common stock was substantially lower than the prices actually paid. As a result of purchasing

Fifth Third common stock during the Class Period at artificially inflated prices, Plaintiff and other

members of the Class suffered economic loss, i.e., damages, under federal securities laws, when such

artificial inflation dissipated.

         129.       As a result of Defendants’ misleading statements and material omissions, Plaintiff,

and other members of the Class relied, to their detriment, on such statements and documents, and/or

the integrity of the market, in purchasing their Fifth Third common stock at artificially inflated

prices during the Class Period. Had Plaintiff and other members of the Class known the truth, they

would not have taken such actions.

         130.       When the misrepresentations and omissions that Defendants had concealed from the

market were disclosed beginning on March 2, 2020, the price of Fifth Third common stock fell,

causing substantial losses to investors.

         131.       On March 2, 2020, Fifth Third filed its Annual Report on Form 10-K for FY 2019

with the SEC. At page 161 of the Form 10-K, Fifth Third disclosed for the first time that “the CFPB

staff has notified Fifth Third that it intends to file an enforcement action in relation to alleged

unauthorized account openings. . . . The impact of this potential enforcement action has been

reflected in our reasonably possible losses.” As set forth above in ¶¶30-31, 86-87, analysts and

reporters promptly reported on the disclosure.

         132.       As a result of the disclosure about the CFPB fake account action, Fifth Third’s stock

price dropped from a close of $25.72 on March 2, 2020 to a close of $24.44 on March 3, 2020, a

$1.28 per share decline. Fifth Third’s share price continued to drop in the days following the
                                                   - 52 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 56 of 67 PageID #:781




disclosure of the CFPB action, falling to $22.20 by March 6, 2020, a loss of $3.52 per share or 14%

in four days.

         133.       During the day on March 9, 2020, the CFPB issued a press release titled “Consumer

Financial Protection Bureau Files Suit Against Fifth Third Bank, National Association for Allegedly

Opening Unauthorized Accounts and Enrolling Consumers in Unauthorized Products and Services”

and filed its complaint alleging Fifth Third had violated the Consumer Financial Protection Act’s

prohibition against unfair and abusive acts, as well as the Truth in Lending Act and the Truth in

Savings Act. As set forth above in ¶¶39, 41-42, 95-97, the CFPB press release and complaint

generated national news.

         134.       In substantial part as a result of the disclosures about Fifth Third’s fake account

scandal, the Company’s stock price dropped from a close of $22.20 on March 6, 2020 to a close of

$18.30 on March 9, 2020, a $3.90 per share decline. While the entire market was declining on

March 9, 2020, Fifth Third’s stock price fell substantially more than the market as a whole (as

reflected by the S&P 500) and the stock price of peer banks. Fifth Third’s share price continued to

drop in the days following the filing of the CFPB action, falling to $15.90 by March 12, 2020, a loss

of $6.30 per share or 28% in four days.

         135.       The timing and magnitude of the decline in the price of Fifth Third common stock

negates any inference that losses suffered by Plaintiff and other Class members were fully caused by

changed market conditions, macroeconomic factors, or Company-specific facts unrelated to

Defendants’ fraudulent conduct. As discussed above, from the initial disclosure about the CFPB

action disclosure on March 2, 2020 to March 6, 2020, Fifth Third’s stock price fell 14%. In

comparison, the closing price of the S&P 500 only dropped 3.8% over the same period. Similarly,

from the March 9, 2020 disclosure of the CFPB complaint through March 12, 2020, Fifth Third’s


                                                   - 53 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 57 of 67 PageID #:782




stock price fell 28%. Over those same days, which included a sharp negative reaction to emerging

news about the Covid-19 pandemic, the S&P 500 fell 16%.

          136.      As a result of their purchases of Fifth Third common stock during the Class Period

and the subsequent decline in the value of those shares when the truth was revealed to the market,

Plaintiff and other members of the Class suffered economic loss, i.e., damages, under the federal

securities laws.

IX.       PRESUMPTION OF RELIANCE

          137.      At all relevant times, the market for Fifth Third common stock was an efficient

market for the following reasons, among others:

                    (a)    Fifth Third common stock met the requirements for listing and was listed and

actively traded on the Nasdaq Global Select Market, a highly efficient and automated market;

                    (b)    according to the Company’s 2019 Form 10-K, the Company had more than

709 million shares of common stock outstanding as of January 31, 2020, demonstrating a very active

and broad market for Fifth Third common stock;

                    (c)    as a regulated issuer, Fifth Third filed periodic public reports with the SEC;

                    (d)    Fifth Third regularly communicated with public investors via established

market communication mechanisms, including the regular dissemination of press releases on

national circuits of major newswire services, the Internet, and other wide-ranging public disclosures;

and

                    (e)    Fifth Third was followed by numerous securities analysts employed by major

brokerage firms, who wrote reports that were distributed to the brokerage firms’ sales forces and the

public.

          138.      As a result of the foregoing, the market for Fifth Third common stock promptly

digested current information regarding Fifth Third from publicly available sources and reflected such
                                                   - 54 -
4833-1164-7178.v1
     Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 58 of 67 PageID #:783




information in Fifth Third’s common stock price. Under these circumstances, a presumption of

reliance applies to Plaintiff’s and Class Members’ purchases of Fifth Third common stock.

         139.       A presumption of reliance is also appropriate in this action under the Supreme Court’s

holding in Affiliated Ute Citizens of Utah v. United States, 406 U.S. 128 (1972), because Plaintiff’s

claims are based on Defendants’ material omissions. Because this action involves Defendants’

failure to disclose material adverse information regarding Fifth Third’s predatory banking practices

and the CFPB investigation of those practices, positive proof of reliance is not a prerequisite to

recovery. All that is necessary is that the facts withheld be material in the sense that a reasonable

investor might have considered them important in making investment decisions. Given the

importance of Defendants’ material omissions set forth above, that requirement is satisfied here.

X.       NO SAFE HARBOR

         140.       The false and misleading statements alleged herein were not forward-looking. To the

extent any of the alleged false and misleading statements were forward-looking, the federal statutory

safe harbor for forward-looking statements under certain circumstances does not apply. Many of the

specific statements alleged were not identified as “forward-looking statements” when made. To the

extent there were any forward-looking statements, there were no meaningful cautionary statements

accompanying them. To be meaningful, cautionary statements must identify important factors that

could cause actual results to differ materially from those in the purportedly forward-looking

statements. Such cautions were absent from Fifth Third’s Class Period filings and oral disclaimers.

         141.       Alternatively, to the extent that the statutory safe harbor could apply to any forward-

looking statements pleaded herein, Defendants are liable for those false and misleading forward-

looking statements because, at the time each of those forward-looking statements were made, the

speaker knew that the particular forward-looking statement was false or misleading and the forward-



                                                    - 55 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 59 of 67 PageID #:784




looking statement was authorized and approved by an executive officer of Fifth Third who knew that

those statements were false or misleading when made.

         142.       Moreover, to the extent that Defendants issued any disclosures designed to warn or

caution investors of certain risks, those disclosures were also false and misleading since they did not

disclose that Defendants were actually engaging in the very actions about which they purportedly

warned of and/or had actual knowledge of material adverse facts undermining such disclosures.

XI.      CLASS ACTION ALLEGATIONS

         143.       Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class consisting of all purchasers of Fifth Third common

stock during the Class Period. Excluded from the Class are: Defendants, the current and Class

Period officers and directors of the Company, the members of the immediate families and the legal

representatives, affiliates, heirs, successors-in-interest, or assigns of any such excluded person, and

any entity in which such excluded persons have or had a controlling interest.

         144.       The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, Fifth Third common stock was actively traded on the

Nasdaq Global Select Market. According to the Company’s 2019 Form 10-K, the Company had

more than 709 million shares of common stock outstanding as of January 31, 2020 While the exact

number of Class members can only be determined by appropriate discovery, Plaintiff believes that

Class members number at least in the hundreds, if not thousands, and that they are geographically

dispersed.

         145.       Plaintiff’s claims are typical of the claims of the members of the Class because

Plaintiff’s and all the Class members’ damages arise from and were caused by the same

representations and omissions made by or chargeable to Defendants. Plaintiff does not have any

interests antagonistic to, or in conflict with, the Class.
                                                  - 56 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 60 of 67 PageID #:785




         146.       Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class action and securities litigation.

         147.       Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

                    (a)    Whether the federal securities laws were violated by Defendants’ acts as

alleged herein;

                    (b)    Whether statements made by or chargeable to Defendants during the Class

Period misrepresented or omitted material facts;

                    (c)    Whether the price of Fifth Third common stock was artificially inflated during

the Class Period; and

                    (d)    To what extent the members of the Class have sustained damages and the

proper measure of damages.

         148.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden of

individual litigation makes it impracticable for members of the Class to individually redress the

wrongs done to them. Plaintiff is not aware of any difficulty in the management of this action as a

class action.

                                                 COUNT I

                    For Violation of §10(b) of the Exchange Act and SEC Rule 10b-5
                          Against Fifth Third and the Individual Defendants

         149.       Plaintiff incorporates the foregoing paragraphs by reference.




                                                    - 57 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 61 of 67 PageID #:786




         150.       During the Class Period, Fifth Third and the Individual Defendants disseminated or

approved the misleading statements specified above, which they knew or recklessly disregarded

were misleading in that they contained misrepresentations and failed to disclose material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading.

         151.       These Defendants violated §10(b) of the Exchange Act and SEC Rule 10b-5

promulgated thereunder in that they:

                    (a)    Employed devices, schemes, and artifices to defraud;

                    (b)    Made untrue statements of material fact or omitted to state material facts

necessary in order to make the statements made, in light of the circumstances under which they were

made, not misleading; or

                    (c)    Engaged in acts, practices and a course of business that operated as a fraud or

deceit upon Plaintiff and other members of the Class in connection with their purchases of Fifth

Third common stock.

         152.       As a direct and proximate result of Defendants’ wrongful conduct, Plaintiff and other

members of the Class suffered damages in connection with their respective purchases of Fifth Third

common stock during the Class Period, because, in reliance on the integrity of the market, Plaintiff

and other members of the Class paid artificially inflated prices for Fifth Third common stock and

experienced losses when the artificial inflation was released from Fifth Third common stock as a

result of the leakage and disclosure of information and price declines detailed herein. Plaintiff and

other members of the Class would not have purchased Fifth Third common stock at the prices paid,

or at all, if they had been aware that the market price had been artificially and falsely inflated by

Defendants’ misleading statements and material omissions.


                                                   - 58 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 62 of 67 PageID #:787




         153.       By virtue of the foregoing, Fifth Third and the Individual Defendants have each

violated §10(b) of the Exchange Act and SEC Rule 10b-5 promulgated thereunder.

                                                COUNT II

                              For Violation of §20(a) of the Exchange Act
                              Against Defendants Carmichael and Tuzun

         154.       Plaintiff incorporates the foregoing paragraphs by reference.

         155.       Defendants Carmichael and Tuzun acted as controlling persons of Fifth Third within

the meaning of §20(a) of the Exchange Act.

         156.       By virtue of their high-level positions, participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the Company’s disclosures, Carmichael and

Tuzun had the power to influence and control, and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of the various

statements that Plaintiff contends are false and misleading. Carmichael and Tuzun were provided

with, or had unlimited access to copies of, the Company’s reports, press releases, public filings, and

other statements alleged by Plaintiff to be misleading before and/or shortly after these statements

were issued and had the ability to prevent the issuance of the statements or cause the statements to be

corrected.

         157.       As set forth above, Fifth Third violated §10(b) and Rule 10b-5 promulgated

thereunder by its acts and omissions as alleged in this complaint. By virtue of their positions as

controlling persons, and as a result of their aforementioned conduct, defendants Carmichael and

Tuzun are liable pursuant to §20(a) of the Exchange Act for the §10(b) violations. As a direct and

proximate result of these Defendants’ wrongful conduct, Plaintiff and other members of the Class

suffered damages in connection with their purchases of the Company’s stock during the Class




                                                   - 59 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 63 of 67 PageID #:788




Period, as evidenced by, among others, the stock price declines discussed above, when the artificial

inflation was released from the Company’s stock.

                                         PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         A.         Declaring this action to be a class action properly maintained pursuant to Rule 23(a)

and b(3) of the Federal Rules of Civil Procedure and certifying Plaintiff as Class Representative and

Robbins Geller Rudman & Dowd LLP as Class Counsel;

         B.         Awarding compensatory damages in favor of Plaintiff and the other members of the

Class against all Defendants, jointly and severally, for all damages sustained as a result of

Defendants’ wrongdoing, in an amount to be proven at trial, including interest thereon;

         C.         Awarding Plaintiff reasonable costs and expenses incurred in this action, including

attorneys’ fees, experts’ fees, and other costs and disbursements; and

         D.         Awarding such further relief, including any equitable/injunctive relief, as the Court

may deem just and proper.

                                   DEMAND FOR TRIAL BY JURY

         Plaintiff hereby demands a trial by jury.

DATED: September 14, 2020                            ROBBINS GELLER RUDMAN
                                                      & DOWD LLP
                                                     TOR GRONBORG
                                                     LAURIE L. LARGENT
                                                     CHRISTOPHER R. KINNON


                                                                   s/ TOR GRONBORG
                                                                    TOR GRONBORG




                                                   - 60 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 64 of 67 PageID #:789




                                         655 West Broadway, Suite 1900
                                         San Diego, CA 92101
                                         Telephone: 619/231-1058
                                         619/231-7423 (fax)
                                         torg@rgrdlaw.com
                                         llargent@rgrdlaw.com
                                         ckinnon@rgrdlaw.com

                                         ROBBINS GELLER RUDMAN
                                           & DOWD LLP
                                         BRIAN E. COCHRAN (IL Bar # 6329016)
                                         200 South Wacker Drive, 31st Floor
                                         Chicago, IL 60606
                                         Telephone: 312/674-4674
                                         312/674-4676 (fax)
                                         bcochran@rgrdlaw.com

                                         Lead Counsel for Lead Plaintiff




                                        - 61 -
4833-1164-7178.v1
    Case: 1:20-cv-02176 Document #: 53 Filed: 09/14/20 Page 65 of 67 PageID #:790




                                 CERTIFICATE OF SERVICE

         I hereby certify under penalty of perjury that on September 14, 2020, I authorized the

electronic filing of the foregoing with the Clerk of the Court using the CM/ECF system

which will send notification of such filing to the e-mail addresses on the attached Electronic

Mail Notice List, and I hereby certify that I caused the mailing of the foregoing via the United

States Postal Service to the non-CM/ECF participants indicated on the attached Manual Notice

List.                                            s/ TOR GRONBORG
                                                 TOR GRONBORG

                                                 ROBBINS GELLER RUDMAN
                                                        & DOWD LLP
                                                 655 West Broadway, Suite 1900
                                                 San Diego, CA 92101-8498
                                                 Telephone: 619/231-1058
                                                 619/231-7423 (fax)

                                                 E-mail: torg@rgrdlaw.com




4825-4261-6008.v1-8/24/20
9/14/2020        Case: 1:20-cv-02176 Document
                                         CM/ECF #: 53VerFiled:
                                                LIVE,            09/14/20
                                                         6.3.3 - U.S.           Page
                                                                      District Court,    66 of
                                                                                      Northern      67 PageID #:791
                                                                                               Illinois-

Mailing Information for a Case 1:20-cv-02176 Heavy & General
Laborers' Local 472 & 172 Pension and Annuity Funds et al v. Fifth
Third Bancorp et al
Electronic Mail Notice List

The following are those who are currently on the list to receive e-mail notices for this case.

         Brian E. Cochran
         BCochran@rgrdlaw.com,e_file_sd@rgrdlaw.com

         Anthony Fata
         afata@caffertyclobes.com

         Carol V Gilden
         cgilden@cohenmilstein.com,lhoeksema@cohenmilstein.com,efilings@cohenmilstein.com

         Tor Gronborg
         torg@rgrdlaw.com,e_file_sd@rgrdlaw.com

         J. Alexander Hood , II
         ahood@pomlaw.com

         Christopher R. Kinnon
         Ckinnon@rgrdlaw.com

         Marcella Louise Lape
         marcella.lape@skadden.com,chdocket@skadden.com

         Laurie Largent
         LLargent@rgrdlaw.com

         Jeremy Alan Lieberman
         jalieberman@pomlaw.com,tcrockett@pomlaw.com,disaacson@pomlaw.com,abarbosa@pomlaw.com

         Katherine Fletcher Morgan
         katherine.morgan@skadden.com,chdocket@skadden.com

         Danielle S. Myers
         dmyers@rgrdlaw.com,dmyers@ecf.courtdrive.com,e_file_sd@rgrdlaw.com

         Daniel James Scime
         daniel.scime@skadden.com,chdocket@skadden.com

         Charles F. Smith , Jr
         cfsmith@skadden.com,chdocket@skadden.com

Manual Notice List

The following is the list of attorneys who are not on the list to receive e-mail notices for this case (who therefore
require manual noticing). You may wish to use your mouse to select and copy this list into your word processing
program in order to create notices or labels for these recipients.


https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?58332128027879-L_1_0-1                                                1/2
9/14/2020        Case: 1:20-cv-02176 Document
                                         CM/ECF #: 53VerFiled:
                                                LIVE,            09/14/20
                                                         6.3.3 - U.S.           Page
                                                                      District Court,    67 of
                                                                                      Northern      67 PageID #:792
                                                                                               Illinois-
    (No manual recipients)




https://ecf.ilnd.uscourts.gov/cgi-bin/MailList.pl?58332128027879-L_1_0-1                                              2/2
